Exhibit 10.1

Published Deal CUSIP: 56808DAF4

Published CUSIP for Revolving Credit Facility: 56808DAG2

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 24, 2013

among

MARINA DISTRICT FINANCE COMPANY, INC.,

as the Borrower,

MARINA DISTRICT DEVELOPMENT COMPANY, LLC,

as the Guarantor,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, L/C Issuer and Swing Line Lender,

and

The Other Lenders Party Hereto

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.

as Syndication Agents

NOMURA CORPORATE FUNDING AMERICAS, LLC,

as Documentation Agent

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

and

DEUTSCHE BANK SECURITIES INC.,

as Senior Managing Agents

WELLS FARGO SECURITIES, LLC,

BANK OF AMERICA MERRILL LYNCH,

J.P. MORGAN SECURITIES LLC

and

NOMURA SECURITIES INTERNATIONAL, INC.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I

         DEFINITIONS AND ACCOUNTING TERMS     1      1.01    Defined Terms     1
     1.02    Other Interpretive Provisions     29      1.03    Accounting Terms
    29      1.04    Rounding     30      1.05    References to Agreements and
Laws     30      1.06    Times of Day     30      1.07    Letter of Credit
Amounts     30   

ARTICLE II  

         THE COMMITMENTS AND CREDIT EXTENSIONS     30      2.01    Committed
Loans     30      2.02    Borrowings, Conversions and Continuations of Committed
Loans     31      2.03    Letters of Credit     33      2.04    Swing Line Loans
    41      2.05    Prepayments     44      2.06    Termination or Reduction of
Commitments     45      2.07    Repayment of Loans     45      2.08    Interest
    47      2.09    Fees     48      2.10    Computation of Interest and Fees;
Retroactive Adjustments of Applicable Rate     48      2.11    Evidence of Debt
    49      2.12    Payments Generally     49      2.13    Sharing of Payments  
  51      2.14    Cash Collateral     52      2.15    Defaulting Lenders     53
     2.16    Increase in Revolving Commitments     55      2.17    Incremental
Term Facilities     56      2.18    Refinancing Amendments     57      2.19   
Extension of Term Loans and Term Commitments     58   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

ARTICLE III

         TAXES, YIELD PROTECTION AND ILLEGALITY     60      3.01    Taxes     60
     3.02    Illegality     61      3.03    Inability to Determine Rates     61
     3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans     62      3.05    Compensation for Losses     63     
3.06    Matters Applicable to all Requests for Compensation     64      3.07   
Survival     64   

ARTICLE IV

         CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS     64     
4.01    Conditions of Effectiveness     64      4.02    Conditions to all Credit
Extensions     66   

ARTICLE V

         REPRESENTATIONS AND WARRANTIES     67      5.01    Existence,
Qualification and Power; Compliance with Laws     67      5.02    Authorization;
No Contravention     67      5.03    Governmental Authorization; Other Consents
    67      5.04    Binding Effect     68      5.05    Financial Statements; No
Material Adverse Effect     68      5.06    Litigation     68      5.07    No
Default     68      5.08    Ownership of Property; Liens     69      5.09   
Environmental Compliance     69      5.10    Insurance     69      5.11    Taxes
    69      5.12    ERISA Compliance     69      5.13    Subsidiaries     70   
  5.14    Margin Regulations; Investment Company Act     70      5.15   
Disclosure     70      5.16    Intellectual Property; Licenses, Etc     71     
5.17    Collateral Documents     71      5.18    OFAC     71   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

ARTICLE VI

         AFFIRMATIVE COVENANTS     71      6.01    Financial Statements     71
     6.02    Certificates; Other Information     72      6.03    Notices     74
     6.04    Payment of Obligations     74      6.05    Preservation of
Existence, Etc     74      6.06    Maintenance of Properties     75      6.07   
Maintenance of Insurance     75      6.08    Compliance with Laws     76     
6.09    Books and Records     76      6.10    Inspection Rights     76      6.11
   Use of Proceeds     76      6.12    Environmental Covenant     77      6.13
   Accuracy of Information     77      6.14    Significant Subsidiaries     77
     6.15    Security Interest in Newly Acquired Property     78      6.16   
Preserving the Collateral     78      6.17    Application of Insurance and
Condemnation Proceeds     79   

ARTICLE VII

         NEGATIVE COVENANTS     80      7.01    Liens     80      7.02   
Investments     81      7.03    Indebtedness     81      7.04    Consolidation,
Merger, Etc     83      7.05    Permitted Dispositions     83      7.06   
Restricted Payments, Etc     83      7.07    Change in Nature of Business     84
     7.08    Transactions with Affiliates     84      7.09    Burdensome
Agreements     84      7.10    Stock of Significant Subsidiaries     85     
7.11    Financial Covenant     85   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page     7.12    Use of Proceeds     85      7.13    Repurchase and
Redemption of Certain Indebtedness     85      7.14    Sanctions     86   

ARTICLE VIII

         EVENTS OF DEFAULT AND REMEDIES     86      8.01    Events of Default  
  86      8.02    Remedies Upon Event of Default     88      8.03    Application
of Funds     89   

ARTICLE IX

         ADMINISTRATIVE AGENT     91      9.01    Appointment and Authorization
of Administrative Agent     91      9.02    Delegation of Duties     91     
9.03    Liability of Administrative Agent     92      9.04    Reliance by
Administrative Agent     92      9.05    Notice of Default     92      9.06   
Credit Decision; Disclosure of Information by Administrative Agent     93     
9.07    Indemnification of Administrative Agent     93      9.08   
Administrative Agent in its Individual Capacity     94      9.09    Successor
Administrative Agent     94      9.10    Administrative Agent May File Proofs of
Claim     95      9.11    Collateral and Guaranty Matters     96      9.12   
Other Agents; Arrangers and Managers     96      9.13    Secured Hedge
Agreements     96   

ARTICLE X

         MISCELLANEOUS     97      10.01    Amendments, Etc     97      10.02   
Notices and Other Communications; Facsimile Copies     98      10.03    No
Waiver; Cumulative Remedies     100      10.04    Attorney Costs, Expenses and
Taxes     100      10.05    Indemnification by the Credit Parties     100     
10.06    Payments Set Aside     101      10.07    Successors and Assigns     102
     10.08    Confidentiality     106   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page     10.09    Set-off     107      10.10    Interest Rate
Limitation     107      10.11    Counterparts     107      10.12    Integration
    107      10.13    Survival of Representations and Warranties     108     
10.14    Severability     108      10.15    Tax Forms     108      10.16   
Replacement of Lenders     110      10.17    Governing Law     111      10.18   
Forum Selection; Consent to Jurisdiction     112      10.19    Waiver of Right
to Trial by Jury     113      10.20    USA PATRIOT Act Notice     113      10.21
   Designation as “Priority Payment Secured Obligations”     113      10.22   
No Advisory or Fiduciary Responsibility     113      10.23    Electronic
Execution of Assignments and Certain Other Documents     114      10.24   
Gaming Boards     114      10.25    Gaming Regulations     114   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

   Commitments and Pro Rata Shares  

2.03

   Existing Letters of Credit  

4.01

   Permitted Encumbrances and Permitted Exceptions  

5.06

   Litigation  

5.09

   Environmental Matters  

5.16

   Intellectual Property Matters  

7.01

   Existing Liens  

7.03

   Existing Indebtedness  

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

Form of

 

A

   Committed Loan Notice  

B

   Swing Line Loan Notice  

C-1

   Revolving Note  

C-2

   Swing Line Note  

C-3

   Term Note  

D

   Compliance Certificate  

E

   Assignment and Assumption  

F

   Mortgage Modification  

G

   Opinion Matters  

H

   Omnibus Reaffirmation  

I

   Guaranty

 

-vi-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of July 24, 2013
(this “Agreement”), among MARINA DISTRICT FINANCE COMPANY, INC., a New Jersey
corporation (the “Borrower”), MARINA DISTRICT DEVELOPMENT COMPANY, LLC, a New
Jersey limited liability company (“MDDC”; and together with the Borrower, the
“Credit Parties”), the various financial institutions as are or may become
parties hereto (collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”), as L/C Issuer, Swing Line Lender and administrative
agent for the Lenders.

The Borrower, MDDC, certain lenders and Wells Fargo, as L/C Issuer, Swing Line
Lender and Administrative Agent, are parties to that certain Credit Agreement,
dated as of August 6, 2010 (as the same has been amended, restated, supplemented
or otherwise modified from time to time, the “Existing Credit Agreement”).

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree that the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

“2015 Notes” means those certain 9  1/2% Senior Secured Notes due 2015, issued
by the Borrower pursuant to the Senior Secured Indenture.

“2018 Notes” means those certain 9  7/8% Senior Secured Notes due 2018, issued
by the Borrower pursuant to the Senior Secured Indenture.

“Act” has the meaning specified in Section 10.20.

“Additional First Lien Joinder Agreement” has the meaning specified in the
Intercreditor Agreement.

“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control

 

1



--------------------------------------------------------------------------------

with the Person specified. “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling” and “Controlled” have meanings correlative
thereto. Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote 10% or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

“Affiliate Transaction” has the meaning specified in Section 7.08.

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Wells Fargo in its capacity as the
Administrative Agent and as the Arranger), and their respective Related Parties.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Applicable Rate” means, with respect to Credit Extensions under the Revolving
Credit Facility, (a) from the Effective Date until the date a Compliance
Certificate is delivered pursuant to Section 6.02(b) for the fiscal quarter
ending September 30, 2013, all pricing shall be determined by reference to
Pricing Level 4 below, and (b) thereafter the following rates per annum
(expressed in basis points), based upon the Total Leverage Ratio as set forth
below:

Applicable Rate

 

  Pricing  

Level

     Total Leverage Ratio              Unused Fee           

Eurodollar Rate +

Letters of Credit

           Base Rate +      

1

     x < 4.00x           0.50%         3.25%         2.25%   

2

     4.00x < x < 4.75x           0.50%         3.50%         2.50%   

3

     4.75x < x < 5.50x           0.75%         3.75%         2.75%   

4

     x > 5.50x           0.75%         4.00%         3.00%   

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b) in the case of the first three fiscal quarters of any fiscal
year and immediately following the date a certification of the Total Leverage
Ratio is delivered pursuant to Section 6.02(c) in the case of the final quarter
of any fiscal year; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with Section 6.02(b) or a certification of
Total Leverage Ratio is not delivered when due in accordance with
Section 6.02(c), then Pricing Level 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall continue to apply until the first Business Day after the
date such certificate is delivered.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Arrangers” means Wells Fargo Securities, LLC, J.P. Morgan Securities LLC,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Nomura Securities
International, Inc., in their capacities as joint lead arrangers and joint
bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Assignment Purchase Price” has the meaning specified in Section 10.16(a).

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
MDDC and its Subsidiaries for the fiscal year ended December 31, 2012, and the
related consolidated statements of income or operations, members’ equity and
cash flows for such fiscal year of MDDC and its Subsidiaries, including the
notes thereto.

“Authorized Representative” has the meaning specified in the Intercreditor
Agreement.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Credit Facility pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Lender to make Revolving Loans
and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant
to Section 8.02.

“BAC” has the meaning specified in the definition of “Operating Agreement”.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq., as amended.

“Base Rate” means, on any date and relative to all Base Rate Loans, a
fluctuating rate of interest per annum equal to the highest of:

(a)      the prime commercial lending rate of Wells Fargo, as established from
time to time at its principal U.S. office (which such rate is an index or base
rate and will not necessarily be its lowest or best rate charged to its
customers or other banks);

 

3



--------------------------------------------------------------------------------

(b)      the Eurodollar Rate as displayed at 11:00 a.m. (London time) on such
day (or if such day is not a Business Day, on the preceding Business Day) for a
one month Interest Period plus 1.00%; and

(c)      the Federal Funds Rate in effect on such day plus 0.50%.

The “prime rate” is a rate set by Wells Fargo based upon various factors
including Wells Fargo’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in such
rate announced by Wells Fargo shall take effect at the opening of business on
the day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borgata” means Borgata Hotel Spa & Casino in Atlantic City, New Jersey which is
owned by MDDC.

“Borgata Materials” has the meaning specified in Section 6.02.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Boyd” means Boyd Gaming Corporation, a Nevada corporation.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York and Atlantic City, New Jersey and, if such day
relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Capital Stock” means, with respect to any Person, any and all shares or other
equivalents (however designated) of corporate stock, partnership interests,
limited liability company membership interests, or any other participation,
right, warrants, options or other interest in the nature of an equity interest
in such Person, but excluding any debt security convertible or exchangeable into
such equity interest.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable), the Revolving Lenders, and the Borrower as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans,
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), or the Revolving Credit Facility, cash or deposit
account balances or, if the L/C Issuer or Swing Line Lender benefitting from
such collateral shall agree in its sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to
(a) the Administrative Agent and (b) the

 

4



--------------------------------------------------------------------------------

L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means at any time,

(a)      any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) other than
MGM becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of a greater percentage of the
Membership Interests of Holding Co. than the percentage of such Membership
Interests held by Boyd directly or through a Subsidiary;

(b)      The failure of Boyd to own, directly or through a Subsidiary, free and
clear of all Liens (other than Liens in favor of the Collateral Agent), at least
30% of the Membership Interests of Holding Co.;

(c)      Boyd shall cease to be the manager of Borgata directly or through a
Subsidiary;

(d)      The failure of Holding Co. to directly own, free and clear of all Liens
(other than Liens in favor of the Collateral Agent), all of the Membership
Interests of MDDC or otherwise have the ability to elect the managing member of
MDDC;

(e)      The failure of MDDC to directly own, free and clear of all Liens (other
than Liens in favor of the Collateral Agent), all of the Capital Stock of the
Borrower or otherwise have the ability to elect all of the members of the board
of directors of the Borrower; or

 

5



--------------------------------------------------------------------------------

(f)      There shall occur a “Change of Control”, as such term is defined in the
Second Amended and Restated Credit Agreement dated as of December 17, 2010 among
Boyd, various lenders, and Bank of America, N.A., as administrative agent.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, the property described in the Mortgage, the
Trademark Security Agreement and the Security Agreement, all property pledged
pursuant to Section 6.14 or Section 6.15 and all other property and interests
pledged as collateral security for the Secured Obligations and any Term
Facility. Collateral shall not include any right, title or interest of the
Borrower or any of its Subsidiaries in any Gaming License or the Capital Stock
of any entity.

“Collateral Agent” means Wells Fargo Bank, National Association, in its capacity
as collateral agent under the Security Agreement, the Trademark Security
Agreement, the Mortgage, the Intercreditor Agreement and any other Loan Document
that secures all or any portion of the Obligations, or any successor collateral
agent pursuant to the Intercreditor Agreement.

“Commitment” means for each Lender, such Lender’s Revolving Commitments or Term
Commitments, as the case may be.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and of the same Facility and, in the case of Eurodollar
Rate Loans, having the same Interest Period made by each of the Lenders under
the applicable Facility pursuant to Section 2.01.

“Committed Loan” means a Revolving Loan or a Term Loan, as the case may be.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, the Credit Parties and their
Subsidiaries’ consolidated income before distributions plus (or minus), in each
case, to the extent deducted (or added) in determining consolidated income,
depreciation, amortization, interest expense, income tax expense and pre-opening
expenses, plus any extraordinary losses and minus any extraordinary gains, minus
any gain or plus any loss, charge or expense resulting from a modification or
early retirement of debt, plus any non-recurring non-cash losses (or minus any
non-recurring non-cash gains), plus any non-cash charges related to fair value
adjustments, minus any non-cash gains related to fair value adjustments, and
plus any losses, charges or

 

6



--------------------------------------------------------------------------------

expenses resulting from any donations (“CRDA Donations”) made by the Credit
Parties relating to the Casino Reinvestment Development Authority, all as
determined in accordance with GAAP; provided that for the fiscal quarter ended
June 30, 2013 through the fiscal quarter ending September 30, 2013,
“Consolidated EBITDA” shall be computed by including the four fiscal quarters
with the highest Consolidated EBITDA out of the most recently ended five fiscal
quarters.

“Consolidated Total Indebtedness” means, as of any date of determination, for
the Credit Parties and their Subsidiaries on a consolidated basis (exclusive of
any Indebtedness of MDDC to the Borrower or another Subsidiary or any
Indebtedness of the Borrower to MDDC or any Subsidiary), the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, minus the amount of any Revolving Loans made to the Borrower that
were used to provide Cash Collateral pursuant to Section 2.14, (b) all purchase
money Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments (exclusive of surety bonds or similar
instruments utilized in the ordinary course of the Credit Parties and their
Subsidiaries’ business), (d) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), (e) Attributable Indebtedness in respect of capital leases
and Synthetic Lease Obligations, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Credit Parties or any of their
Subsidiaries, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Credit Parties or any of their Subsidiaries are a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to such Credit
Party or such Subsidiary. Notwithstanding the foregoing, Consolidated Total
Indebtedness shall not include any Defeased Indebtedness.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“CRDA Donations” has the meaning specified in the definition of “Consolidated
EBITDA”.

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or obtained pursuant to a Refinancing Amendment (including, without limitation,
Other Term Loans as well as any extension or renewal of any then Existing Term
Loans) in exchange for, or to extend, renew, replace or refinance, in whole or
part, then Existing Term Loans, or any then existing Credit Agreement
Refinancing Indebtedness (any of the foregoing, “Refinanced Debt”); provided
that (a) such Indebtedness has a later maturity and a weighted average life to
maturity equal to or greater than the Refinanced Debt, (b) such Indebtedness
shall not have a greater principal amount than the outstanding principal amount
of the Refinanced Debt plus accrued

 

7



--------------------------------------------------------------------------------

interest, fees and premiums (if any) thereon and reasonable fees and expenses
associated with the refinancing, and (c) such Refinanced Debt shall be repaid,
satisfied and discharged or constitute Defeased Indebtedness on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Parties” has the meaning specified in the introductory paragraph hereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate for
Eurodollar Rate Loans under the Revolving Credit Facility plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless such
obligation is the subject of a good faith dispute with the Administrative Agent
over funding obligations to the Administrative Agent, (b) has notified the
Borrower, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder, or (c) has (i) become
the subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Defeased Indebtedness” means Indebtedness (a) that has been defeased in
accordance with the terms of the indenture or other agreement under which it was
issued, (b) that has been called for redemption and for which funds sufficient
to redeem such Indebtedness have been set

 

8



--------------------------------------------------------------------------------

aside by the Borrower, (c) for which amounts are set aside in trust or are held
by a representative of the holders of such Indebtedness or any third party
escrow agent pending satisfaction or waiver of the conditions for the release of
such funds, or (d) that has otherwise been defeased to the satisfaction of the
Administrative Agent.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Loan Party, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

“Disqualification” means, with respect to any Lender:

(a)      the failure of that Person timely to file (or obtain a waiver) pursuant
to applicable Gaming Laws (i) any application requested of that Person by any
Gaming Board in connection with any licensing required of that Person as a
lender to the Borrower or (ii) any required application or other papers in
connection with determination of the suitability of that Person as a lender to
the Borrower;

(b)      the withdrawal by that Person (except where requested or permitted by
the Gaming Board) of any such application or other required papers; or

(c)      any final determination by a Gaming Board pursuant to applicable Gaming
Laws (i) that such Person is “unsuitable” as a lender to the Borrower, (ii) that
such Person shall be “disqualified” as a lender to the Borrower or (iii) denying
the issuance to that Person of any license required under applicable Gaming Laws
to be held by all lenders to the Borrower.

“Disqualified Lender” means any Lender subject to Disqualification.

“Disqualified Lender Assignment Price” has the meaning specified in
Section 10.16(a).

“Dollar” and “$” mean lawful money of the United States.

“Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) or (iv) (as applicable) and
Section 10.07(b)(v) (subject to such consents, if any, as may be required under
Section 10.07(b)(iii) or (iv) (as applicable)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

9



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan:

(a)      the rate per annum equal to the rate determined by the bank acting as
Administrative Agent to be the offered rate that appears on Reuters Screen
LIBOR01

 

10



--------------------------------------------------------------------------------

page (or any successor page) for deposits in Dollars (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or

(b)      if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or

(c)      if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Wells Fargo and with a term
equivalent to such Interest Period would be offered by Wells Fargo to major
banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the first day
of such Interest Period.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.

“Event of Default” means any of the events or circumstances specified in
Section 8.01.

“Event of Loss” means, relative to any property or asset (tangible or
intangible, real or personal), (a) any loss, destruction or damage of such
property or asset (excluding losses incurred in the ordinary course of business
of the Credit Parties), (b) any actual condemnation, seizure or taking by
exercise of the power of eminent domain or otherwise of all or a part of such
property or asset, or confiscation of all or a part of such property or asset or
the requisition of the use of all or a part of such property or asset or (c) any
settlement in lieu of clause (b).

“Excess Amortization” means, with respect to any Indebtedness, amortization in
excess of Permitted Amortization.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement

 

11



--------------------------------------------------------------------------------

governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

“Existing Credit Agreement” has the meaning specified in the second introductory
paragraph hereto.

“Existing Letters of Credit” means Letters of Credit listed on Schedule 2.03.

“Existing Term Facility” has the meaning specified in Section 2.19(a).

“Existing Term Loans” has the meaning specified in Section 2.19(a).

“Existing Title Policy” has the meaning specified in Section 4.01(a)(v).

“Extended Term Commitments” means Term Commitments under an Extended Term
Facility.

“Extended Term Facility” has the meaning specified in Section 2.19(a).

“Extended Term Loans” has the meaning specified in Section 2.19(a).

“Extending Lender” has the meaning specified in Section 2.19(b).

“Extension Amendment” has the meaning specified in Section 2.19(c).

“Extension Election” has the meaning specified in Section 2.19(b).

“Extension Request” has the meaning specified in Section 2.19(a).

“Facility” means any Term Facility or the Revolving Credit Facility, as the case
may be.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to

(a)      the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York; or

(b)      if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

12



--------------------------------------------------------------------------------

“Fee Letter” means the letter agreement, dated June 6, 2013, among the Borrower,
the Administrative Agent and Wells Fargo Securities, LLC.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Subsidiary” means each Subsidiary that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States that
are applicable to the circumstances as of the date of determination,
consistently applied.

“Gaming Board” means any Governmental Authority that holds regulatory, licensing
or permit authority over gambling, gaming or casino activities conducted by MDDC
and its Subsidiaries within its jurisdiction, or before which an application for
licensing to conduct such activities is pending.

“Gaming Laws” means all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by MDDC or any of its Subsidiaries within its jurisdiction.

“Gaming License” means any license, permit, franchise or other authorization
from any Governmental Authority required to own, lease, operate or otherwise
conduct the gaming business of MDDC or any of its Subsidiaries, including all
licenses granted under Gaming Laws.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including
without limitation the New Jersey Casino Control Commission, the New Jersey
Division of Gaming Enforcement and the New Jersey Casino Reinvestment
Development Authority.

 

13



--------------------------------------------------------------------------------

“Granting Lender” has the meaning specified in Section 10.07(g).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person other than a Loan Party (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Borrower, MDDC and any other Significant
Subsidiary that executes a joinder to the Guaranty pursuant to Section 6.14.

“Guaranty” means an Amended and Restated Guaranty in substantially the form of
Exhibit I.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hazardous Materials Indemnity” means, the Hazardous Materials Indemnity
Agreement, dated as of August 6, 2010, from the Credit Parties for the benefit
of the Collateral Agent.

“Hedge Bank” means any Person that, at the time it enters into an interest rate
Swap Contract permitted hereunder, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.

“Holding Co.” means Marina District Development Holding Co., LLC, a New Jersey
limited liability company.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

14



--------------------------------------------------------------------------------

“Increase Effective Date” has the meaning specified in Section 2.16(c).

“Incremental Term Facility” has the meaning specified in Section 2.17(a).

“Incremental Term Facility Effective Date” has the meaning specified in
Section 2.17(b).

“Incremental Term Facility Joinder” has the meaning specified in
Section 2.17(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)      all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)      all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)      net obligations of such Person under any Swap Contract;

(d)      all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e)      indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)       capital leases and Synthetic Lease Obligations;

(g)      all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h)      all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. The amount of Indebtedness
shall be deemed to be zero with respect to any Guarantee, unless and until
demand for payment is made with respect thereto. Indebtedness shall not include
any Defeased Indebtedness.

 

15



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Intercreditor Agreement” means that certain Intercreditor and Collateral Agency
Agreement, dated as of August 6, 2010, among the Administrative Agent, the
Collateral Agent and the Trustee.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week or one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice
or such other period that is twelve months or less requested by the Borrower and
acceptable to the Administrative Agent and the Lenders under the applicable
Facility; provided that:

(a)      any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)      any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)      no Interest Period shall extend beyond the Maturity Date.

“Investment” means any direct or indirect acquisition or investment by any
Person in any other Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

16



--------------------------------------------------------------------------------

“IP Rights” has the meaning specified in Section 5.16.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower, MDDC or any Subsidiary or in favor of the L/C
Issuer and relating to any such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Wells Fargo in its capacity as issuer of Letters of Credit
hereunder, any other Lender approved by the Credit Parties and the
Administrative Agent to issue Letters of Credit hereunder or any successor
issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

17



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder, and shall
include any Existing Letter of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the fifth Business Day prior to the
Maturity Date with respect to the Revolving Credit Facility then in effect (or,
if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $15,000,000; provided that
such amount may be increased by the Borrower with the approval of the
Administrative Agent and the L/C Issuer in their sole discretion. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to
any casino, gambling or gaming license issued by any Gaming Board covering any
casino or gaming facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under
Article II, any Incremental Term Facility Joinder, any Refinancing Amendment or
any Extension Amendment, in each case in the form of a Committed Loan or a Swing
Line Loan.

“Loan Document” means, collectively, this Agreement, the Notes, the Letters of
Credit, each Request for Credit Extension, each Issuer Document, the Security
Agreement, the Guaranty, the Trademark Security Agreement, the Mortgage, the Fee
Letter, the Hazardous Materials Indemnity, the Intercreditor Agreement, the
Omnibus Reaffirmation, any Incremental Term Facility Joinder, any Refinancing
Amendment, any Extension Amendment, any Secured Hedge Agreement, any account
control agreement and any other agreement, certificate, document or instrument
executed by a Loan Party the form of which is attached hereto or that otherwise
evidences, guaranties or secures all or any portion of the Obligations.

“Loan Party” means each Credit Party and Guarantor.

“Loss Proceeds” has the meaning specified in Section 6.17(b).

 

18



--------------------------------------------------------------------------------

“MAC” means MAC, Corp., a wholly owned indirect Subsidiary of MGM.

“Mandatory Payments” has the meaning specified in Section 2.07(a).

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, operations, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Credit Parties taken
as a whole; (b) a material impairment of the ability of any Credit Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Maturity Date” means (a) with respect to any Incremental Term Facility, as set
forth in the applicable Incremental Term Facility Joinder, (b) with respect to
any Other Term Facility, as set forth in the applicable Refinancing Amendment,
(c) with respect to any Extended Term Facility, as set forth in the applicable
Extension Amendment, and (d) with respect to the Revolving Credit Facility,
February 15, 2018; provided, that in the event that the Borrower incurs any Term
Facility or other term Indebtedness after the date hereof that has a maturity
date or requires Excess Amortization on or prior to May 15, 2018, the Maturity
Date with respect to the Revolving Credit Facility shall be the date that is 90
days prior to the earliest of the maturity date for any such Term Facility or
such other term Indebtedness, unless on or before the date that is 90 days prior
to the maturity date for such Term Facility or other term Indebtedness, the
Borrower shall have (i) repaid such Term Facility or other term Indebtedness,
(ii) refinanced such Term Facility or other term Indebtedness in full or in part
by term indebtedness that has a maturity date on or after August 15, 2018 and
that does not require Excess Amortization on or prior to August 15, 2018, and/or
(iii) obtained an extension of the maturity date with respect to all or a
portion of such Term Facility or other term Indebtedness to a date that is on or
after August 15, 2018 with Indebtedness that does not require Excess
Amortization prior to August 15, 2018, in each case, such that after giving
effect to such repayment, refinancing and/or extension, not more than 20% of the
original principal amount of any Term Facility or other term Indebtedness of the
Borrower remains outstanding with a maturity date prior to August 15, 2018,
provided, further, that the Maturity Date with respect to the Revolving Credit
Facility shall be July 15, 2015 unless on or before July 15, 2015 (x) the
Borrower shall have redeemed and/or repurchased in full the outstanding 2015
Notes or the 2015 Notes constitute Defeased Indebtedness and (y) Indebtedness
(other than pursuant to any Incremental Term Facility), if any, issued in order
to refinance such redemption, repurchase and/or defeasance has a maturity date
on or after August 15, 2018 and does not require any Excess Amortization prior
to August 15, 2018.

“Maximum Rate” has the meaning specified in Section 10.10.

“MDDC” has the meaning specified in the introductory paragraph hereto.

“Membership Interest” means, relative to any Person which is a limited liability
company, a membership interest or a limited liability company interest, as the
case may be, of such Person.

 

19



--------------------------------------------------------------------------------

“MGM” means MGM Resorts International, a Delaware corporation, or the parent
company of any entity that purchases or otherwise acquires MAC or MAC’s interest
in Holding Co.

“Mortgage” means the Fee and Leasehold Mortgage, Assignment of Rents and Leases,
Fixture Filing and Security Agreement, dated as of August 6, 2010, made by MDDC,
as mortgagor, in favor of the Collateral Agent, as mortgagee.

“Mortgaged Property” has the meaning specified in the Mortgage.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such plan is described in Section 4064 of
ERISA.

“New Senior Notes” means any notes issued by the Borrower to repurchase, redeem,
defease or otherwise refinance (in whole or in part) the 2015 Notes, the 2018
Notes or any New Senior Notes.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) (i) in
the case of an amendment affecting only the Lenders under the Revolving Credit
Facility, has been approved by the Required Revolving Lenders, (ii) in the case
of an amendment affecting only the Lenders under a Term Facility, has been
approved by the Required Term Lenders in respect of such Term Facility and
(iii) in the case of any other amendment, has been approved by the Required
Lenders.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means each Revolving Note, Term Note and Swing Line Note.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

20



--------------------------------------------------------------------------------

“Omnibus Reaffirmation” means an Omnibus Reaffirmation of the Obligations by the
Credit Parties in substantially the form of Exhibit H.

“Operating Agreement” means that certain Operating Agreement of Holding Co.
effective as of December 13, 2000 by and among Holding Co., Boyd Atlantic City,
Inc. (“BAC”), a wholly owned subsidiary of Boyd, and MAC, and acknowledged and
agreed to by Boyd and Mirage Resorts, Incorporated (as predecessor to MGM),
which became effective through that certain Contribution and Adoption Agreement
dated as of even date therewith and by and among such parties, pursuant to which
the Second Amended and Restated Joint Venture Agreement of Marina District
Development Company dated as of August 31, 2000 between MAC and BAC was adopted,
with certain amendments and modifications thereto, as the Operating Agreement of
Holding Co. in connection with the merger of Marina District Development Company
with and into MDDC, as amended by that certain Agreement dated as of
February 26, 2010 among Holding Co., BAC, Boyd, MAC and MGM. “Operating
Agreement” shall also mean any future Operating Agreement of Holding Co. entered
into in connection with any transfer of the Capital Stock or assets of MAC.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Other Term Commitments” means one or more tranches of Term Commitments that
result from a Refinancing Amendment.

“Other Term Facility” means any Term Facility consisting of Other Term
Commitments and/or Other Term Loans.

“Other Term Loans” means one or more tranches of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

21



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 10.07(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA, including a Multiple Employer Plan), other
than a Multiemployer Plan, that is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a Multiple Employer Plan
or other plan described in Section 4064(a) of ERISA, to which the Borrower or
any ERISA Affiliate has made contributions at any time during the immediately
preceding five plan years.

“Permitted Amortization” means, with respect to any Indebtedness, an amount not
in excess of (a) 5% per year of the original principal amount of such
Indebtedness, plus (b) annual excess cash flow amortization.

“Permitted Encumbrance” means any encumbrance described on Schedule 4.01 against
all or a portion of the Site or the other Mortgaged Property.

“Permitted Exception” means any exception to title to all or a portion of the
Site or the other Mortgaged Property as set forth in Schedule 4.01.

“Permitted Liens” means Liens permitted under Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan) established by the Borrower or to which the
Borrower is required to contribute on behalf of any of its employees or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, established by any ERISA Affiliate or to which any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pro Rata Share” means, (a) with respect to any Revolving Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the respective Revolving Commitment of
such Revolving Lender at such time and the denominator of which is the amount of
the aggregate amount of the Revolving Credit Facility at such time; provided
that if the commitment of each Revolving Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Revolving Lender shall
be determined based on the Pro Rata Share of such Revolving Lender immediately
prior to such termination and after giving effect to any subsequent assignments
made pursuant to the terms hereof; and (b) with respect to any Term Lender under
any Term Facility at any time, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the amount of the
respective Term Commitment of such Term Lender (or, after the making of the
relevant Term Loan, the amount of such Term Lender’s Term Loan under such
Facility) at such time and the denominator of which is the amount of the
aggregate amount of such Term Facility.

 

22



--------------------------------------------------------------------------------

“Process Agent” has the meaning specified in Section 10.18.

“Public Lender” has the meaning specified in Section 6.02.

“Refinanced Debt” has the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
additional Lender and each existing Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.18.

“Register” has the meaning specified in Section 10.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Related Period” means the preceding fiscal quarter, fiscal year to date, or the
preceding fiscal year, as applicable.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Lender for purposes of this definition), (b) at any time there is
a Term Commitment and prior to the making of the related Term Loans, such Term
Commitments and (c) aggregate unused Revolving Commitments; provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding in the aggregate more than 50% of the sum of the (a) Total
Revolving Outstandings (with the aggregate amount of each Revolving Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Lender for purposes of this
definition) and (b) aggregate unused Revolving

 

23



--------------------------------------------------------------------------------

Commitments; provided that the unused Revolving Commitment of, and the portion
of the Total Revolving Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders.

“Required Term Lenders” means, with respect to any Term Facility as of any date
of determination, Term Lenders holding more than 50% of such Term Facility on
such date; provided that the portion of any such Term Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, chief operating officer or any vice president of a
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Disposition” means any sale, lease, transfer or Disposition of, or
grant of options, warrants or other rights with respect to, assets by a Credit
Party (including accounts receivable and Capital Stock of its Subsidiaries) that
is not expressly permitted pursuant to Section 7.05.

“Restricted Indebtedness” means (a) any Subordinated Debt and (b) any other
Indebtedness of a Credit Party not otherwise permitted hereunder but the terms
and provisions of which have been approved by the Required Lenders.

“Restricted Payment” means (a) to declare, pay or make any dividend or
distribution (in cash, property or obligations) on any Membership Interests (now
or hereafter outstanding) of MDDC or on any warrants, options or other rights
with respect to any Membership Interests (now or hereafter outstanding) of MDDC,
(b) to apply any funds, property or assets to the purchase, redemption, sinking
fund or other retirement of, or agree to purchase or redeem, any Membership
Interests (now or hereafter outstanding) of MDDC, or warrants, options or other
rights with respect to any Membership Interests (now or hereafter outstanding)
of MDDC, (c) any payment or prepayment of principal of, or any payment of
interest on, any Subordinated Debt on any day other than the stated, scheduled
date for such payment or prepayment set forth in the documents and instruments
memorializing such Subordinated Debt, or any payment which would violate the
subordination provisions of such Subordinated Debt, and (d) any redemption,
purchase or defeasance of any Subordinated Debt, including any payment for the
purposes of funding any redemption, purchase or defeasance of Subordinated Debt.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(a),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Revolving Lender’s
name on Schedule 2.01 or in any Assignment and Assumption, Refinancing Amendment
or Extension Amendment, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. As of the Effective Date, the
aggregate amount of the Revolving Commitments is $60,000,000.

 

24



--------------------------------------------------------------------------------

“Revolving Credit Facility” means, at any time, the Revolving Commitments of all
Revolving Lenders. As of the Effective Date, the Revolving Credit Facility is in
an amount equal to $60,000,000.

“Revolving Lender” means each Lender that holds a Revolving Commitment.

“Revolving Loan” means each Loan made or to be made by a Revolving Lender under
the Revolving Credit Facility.

“Revolving Note” means the promissory note made by the Borrower to a Revolving
Lender evidencing that Lender’s Revolving Commitment, substantially in the form
of Exhibit C-1.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted hereunder that is
entered into by and between any Credit Party and any Hedge Bank.

“Secured Obligations” means, collectively, the Obligations under the Revolving
Credit Facility and under the Guaranty and all debts, liabilities, obligations,
covenants and duties of, any Loan Party under any Secured Hedge Agreement (other
than any Excluded Swap Obligations).

“Secured Parties” means, collectively, the Revolving Lenders, any Affiliate or
any Lender that is a party to any Swap Contract with a Credit Party, the
Collateral Agent and the Administrative Agent.

“Security Agreement” means the Security Agreement, dated as of August 6, 2010,
by the Credit Parties in favor of the Collateral Agent.

“Senior Secured Indenture” means (a) that certain Indenture, dated as of
August 6, 2010, among the Credit Parties and the Trustee, and (b) any indenture
or other agreement (other than any Loan Document) entered into by one or more of
the Credit Parties in connection with New Senior Notes.

“Senior Secured Notes” means, collectively, the 2015 Notes, the 2018 Notes and
any New Senior Notes.

 

25



--------------------------------------------------------------------------------

“Significant Subsidiary” means each Subsidiary (including such Subsidiary’s
interest in its direct and indirect Subsidiaries) of a Credit Party (a) that has
been designated as such by a Credit Party and has delivered all documentation
required pursuant to Section 6.14 or (b) that:

(i)      accounted for at least 5% of consolidated revenues of MDDC and its
Subsidiaries or 5% of Consolidated EBITDA of MDDC and its Subsidiaries, in each
case for the four fiscal quarters of MDDC ending on the last day of the last
fiscal quarter of MDDC immediately preceding the date as of which any such
determination is made; or

(ii)     has assets which represent at least 5% of the consolidated assets of
MDDC and its Subsidiaries as of the last day of the last fiscal quarter of MDDC
immediately preceding the date as of which any such determination is made;

all of which shall be as reflected on the financial statements of MDDC for the
period, or as of the date, in question, adjusted for the pro forma effect of any
Subsidiary acquired (or disposed of) by MDDC during such period or concurrently
with the date as of which such determination is made.

“Site” means, collectively, the fee and leasehold real property described in the
Mortgage.

“SPC” has the meaning specified in Section 10.07(g).

“Subordinated Debt” means all unsecured Indebtedness of the Borrower or MDDC for
money borrowed which is subordinated, upon terms reasonably satisfactory to the
Administrative Agent, in right of payment to the payment in full in cash of all
Obligations.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
MDDC.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

26



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note made by the Borrower to the Swing
Line Lender, substantially in the form of Exhibit C-2.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax Amount” means, relative to any period, an amount equal to the pre-tax
income of MDDC multiplied by the highest effective corporate tax rate (including
federal, state and local taxes imposed on income) applicable to MDDC (or if MDDC
is a pass-through entity for purposes of determining such income tax, the direct
or indirect holders of its equity interests).

 

27



--------------------------------------------------------------------------------

“Taxes” has the meaning specified in Section 3.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower (a) pursuant to Section 2.01(b) as set forth in any
Incremental Term Facility Joinder, (b) pursuant to Section 2.01(c) as set forth
in any Refinancing Amendment or (c) pursuant to Section 2.01(d) as set forth in
any Extension Amendment.

“Term Facility” means each Incremental Term Facility, each Other Term Facility
and each Extended Term Facility.

“Term Lender” means, with respect to any Term Facility, each Lender that holds a
Term Loan and with respect to any Term Facility prior to the making of the
relevant Term Loans, each Lender that holds a Term Commitment with respect to
such Term Facility.

“Term Loan” means each Loan made or to be made by a Term Lender under any Term
Facility.

“Term Note” means the promissory note made by the Borrower to a Term Lender
evidencing that Lender’s Term Loan, substantially in the form of Exhibit C-3.

“Title Company” means Fidelity National Title Insurance Company or such other
title insurance company as may be reasonably acceptable to the Administrative
Agent.

“Total Leverage Ratio” means the ratio of (a) Consolidated Total Indebtedness to
(b) twelve-month trailing Consolidated EBITDA. For purposes of determining such
ratio, the outstanding Consolidated Total Indebtedness shall be calculated as of
the last day of the applicable fiscal quarter.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and all L/C Obligations.

“Trademark Security Agreement” means the Trademark Security Agreement, dated as
of August 6, 2010, by the Credit Parties in favor of the Collateral Agent.

“Trustee” means U.S. Bank National Association, as trustee under the Senior
Secured Indenture.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

 

28



--------------------------------------------------------------------------------

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unused Fee” has the meaning specified in Section 2.09(a).

“Wells Fargo” has the meaning specified in the introductory paragraph hereto.

1.02   Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a)     The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)      (i)     The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

(ii)     Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

(iii)   The term “including” is by way of example and not limitation.

(iv)   The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c)      In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d)      Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

1.03    Accounting Terms.  (a) Generally.  All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

 

29



--------------------------------------------------------------------------------

(b)      Changes in GAAP.    If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Revolving Lenders, the Term Lenders or all Lenders, as
applicable, and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04    Rounding.    Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05    References to Agreements and Laws.    Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06    Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).

1.07    Letter of Credit Amounts.  Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the face amount of such Letter of Credit as in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Committed Loans.

(a)       Subject to the terms and conditions set forth herein, each Revolving
Lender severally agrees to make Revolving Loans to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Borrowing of
Revolving Loans, (i) the Total Revolving Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of

 

30



--------------------------------------------------------------------------------

any Revolving Lender, plus such Revolving Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Revolving Commitment. Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(a), prepay under Section 2.05, and
reborrow under this Section 2.01(a). Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

(b)      Each Borrowing under any Incremental Term Facility shall consist of
Term Loans made simultaneously by the Term Lenders on the Incremental Term
Facility Effective Date for such Facility in accordance with their respective
Term Commitments under such Facility as set forth in the applicable Incremental
Term Facility Joinder. Amounts borrowed under this Section 2.01(b) and repaid or
prepaid may not be reborrowed.

(c)      Each Borrowing under any Other Term Facility shall consist of Term
Loans made simultaneously by the Term Lenders on the date of effectiveness of
the applicable Refinancing Amendment for such Facility in accordance with their
respective Other Term Commitments under such Facility as set forth in the
applicable Refinancing Amendment. Amounts borrowed under this Section 2.01(c)
and repaid or prepaid may not be reborrowed.

(d)      Each Borrowing under any Extended Term Facility shall consist of Term
Loans made simultaneously by the Term Lenders on the date of effectiveness of
the applicable Extension Amendment for such Facility in accordance with their
respective Extended Term Commitments under such Facility as set forth in the
applicable Extension Amendment. Amounts borrowed under this Section 2.01(d) and
repaid or prepaid may not be reborrowed

2.02   Borrowings, Conversions and Continuations of Committed Loans.  (a) Each
Committed Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (i) 11:00 a.m. three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and
(ii) 10:00 a.m. on the requested date of any Borrowing of Base Rate Committed
Loans; provided, however, that if the Borrower wishes to request Eurodollar Rate
Loans having an Interest Period other than one week or one, two, three or six
months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall
be in a principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (A) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (C) the
principal amount of Committed Loans to be borrowed, converted or

 

31



--------------------------------------------------------------------------------

continued, (D) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, (E) if applicable, the duration of the
Interest Period with respect thereto, and (F) whether the Borrowing will consist
of Revolving Loans or Term Loans. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b)      Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender under the applicable Facility of the amount of
its Pro Rata Share of such Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each applicable Lender of the details of any automatic conversion
to Base Rate Loans described in the preceding subsection. In the case of a
Committed Borrowing, each Lender under the applicable Facility shall make the
amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is (i) the initial Credit Extension, Section 4.01, (ii) under
an Incremental Term Facility, Section 2.17(b), (iii) pursuant to a Refinancing
Amendment, Section 2.18, or (iv) pursuant to an Extension Amendment,
Section 2.19), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.

(c)      Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, (i) no Revolving Loans
may be requested as, converted to or continued as Eurodollar Rate Loans without
the consent of the Required Revolving Lenders and (ii) no Term Loans under any
Term Facility may be converted to or continued as Eurodollar Rate Loans without
the consent of the Required Term Lenders under such Term Facility.

(d)      The Administrative Agent shall promptly notify the Borrower and the
Lenders under the applicable Facility of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate. The determination of the Eurodollar Rate by the Administrative Agent shall
be conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Wells Fargo’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

 

32



--------------------------------------------------------------------------------

(e)      After giving effect to all Committed Borrowings of Revolving Loans, all
conversions of such Committed Loans from one Type to the other, and all
continuations of such Committed Loans as the same Type, there shall not be more
than six Interest Periods in effect with respect to Committed Loans that are
Revolving Loans.

(f)      After giving effect to all Committed Borrowings under any Term
Facility, all conversions of such Committed Loans from one Type to the other
under such Term Facility, and all continuations of such Committed Loans as the
same Type under such Term Facility, the number of Interest Periods in effect
with respect to Committed Loans under such Term Facility shall be as agreed by
the Administrative Agent in the applicable Incremental Term Facility Joinder,
Refinancing Amendment or Extension Amendment.

2.03   Letters of Credit.

(a)      The Letter of Credit Commitment.

(i)       Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Revolving Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Effective Date until the Letter of Credit Expiration Date,
to issue Letters of Credit for the account of the Borrower, MDDC or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower, MDDC or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Outstandings shall not exceed the Revolving Credit Facility, (y) the
Pro Rata Share of any Revolving Lender of the Outstanding Amount of all
Revolving Loans, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Effective Date shall be subject
to and governed by the terms and conditions hereof.

(ii)      The L/C Issuer shall not issue any Letter of Credit, if the expiry
date of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all of the Revolving Lenders have approved such expiry
date.

 

33



--------------------------------------------------------------------------------

(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)      any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;

(B)      the issuance of such Letter of Credit would violate any Laws or one or
more policies of the L/C Issuer;

(C)      except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial face amount less than $25,000;

(D)      such Letter of Credit is to be denominated in a currency other than
Dollars;

(E)      such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

(F)      a default of any Revolving Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into arrangements
satisfactory to the L/C Issuer with the Borrower or such Lender to eliminate the
L/C Issuer’s risk with respect to such Lender.

(iv)     The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v)      The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b)      Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)       Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative

 

34



--------------------------------------------------------------------------------

Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (w) the Letter
of Credit to be amended; (x) the proposed date of amendment thereof (which shall
be a Business Day); (y) the nature of the proposed amendment; and (z) such other
matters as the L/C Issuer may require. Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.

(ii)     Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or MDDC or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to such Revolving Lender’s Pro Rata Share of the
amount of such Letter of Credit.

(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless

 

35



--------------------------------------------------------------------------------

otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of subsection (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or any Loan Party that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.

(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment and will notify each Revolving Lender of such issuance or amendment.

(c)      Drawings and Reimbursements; Funding of Participations.

(i)      Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Pro Rata Share thereof. In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans under the
Revolving Credit Facility to be disbursed on the Honor Date in an amount equal
to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii)     Each Revolving Lender (including the Lender acting as L/C Issuer) shall
upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent (and the Administrative Agent may apply Cash Collateral for
this purpose) for the

 

36



--------------------------------------------------------------------------------

account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan under the Revolving Credit Facility to the Borrower in such amount under
the Revolving Credit Facility. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans under the Revolving Credit Facility
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Lender’s payment to the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv)   Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the L/C Issuer.

(v)     Each Revolving Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds

 

37



--------------------------------------------------------------------------------

Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this subsection
(vi) shall be conclusive absent manifest error.

(d)      Repayment of Participations.

(i)      At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii)      If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Lender, at a rate per annum equal to the Federal Funds Rate from time
to time in effect. The obligations of the Revolving Lenders under this
subsection shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e)      Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)      any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)     the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower, MDDC or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

38



--------------------------------------------------------------------------------

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)     any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v)      any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower, MDDC or any
Subsidiary;

(vi)     waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower, MDDC or any
Subsidiary or any waiver by the L/C Issuer which does not in fact materially
prejudice the Borrower, MDDC or any Subsidiary;

(vii)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft; or

(viii)   any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)      Role of L/C Issuer.  Each Revolving Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, the L/C Issuer shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the L/C Issuer shall be liable to any Revolving
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or

 

39



--------------------------------------------------------------------------------

enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in subsections
(i) through (v) of Section 2.03(e); provided, however, that anything in such
subsections to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication message or overnight courier, or any other commercially
reasonable means of communicating with a beneficiary.

(g)      Applicability of ISP98 and UCP.  Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued including any
such agreement applicable to an Existing Letter of Credit, (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.

(h)      Letter of Credit Fees.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Pro Rata
Share a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate for Eurodollar Rate Loans under the
Revolving Credit Facility times the daily maximum amount available to be drawn
under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to Section 2.14 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Pro Rata Shares
allocable to such Letter of Credit pursuant to Section 2.15(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, while any Event of Default exists, all Letter of Credit Fees
shall accrue at the Default Rate.

 

40



--------------------------------------------------------------------------------

(i)      Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit in the amount specified in
the Fee Letter or otherwise agreed by Borrower and such L/C Issuer, payable on
the actual daily maximum amount available to be drawn under such Letter of
Credit. Such fronting fee shall be computed on a quarterly basis in arrears.
Such fronting fee shall be due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand.

(j)      Conflict with Issuer Documents.  In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)      Letters of Credit Issued for MDDC or Subsidiaries.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, MDDC or a Subsidiary, the Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of MDDC and Subsidiaries inures to
the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of MDDC and such Subsidiaries.

2.04   Swing Line Loans.

(a)      The Swing Line.  Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion, make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Revolving
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Commitment; provided, however, that after giving effect to any Swing
Line Loan, (i) the Total Revolving Outstandings shall not exceed the Revolving
Credit Facility, and (ii) except with respect to the Swing Line Lender, the Pro
Rata Share of any Revolving Lender of the Outstanding Amount of all Revolving
Loans, plus such Revolving Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment, and provided, further, that (x) the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan
and (y) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Immediately
upon the making of a Swing Line Loan, each Revolving Lender

 

41



--------------------------------------------------------------------------------

shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to such Revolving Lender’s Pro Rata Share of the amount of
such Swing Line Loan.

(b)      Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent (unless the Swing Line Lender is the Administrative Agent), which may be
given by telephone. Each such notice must be received by the Swing Line Lender
and the Administrative Agent (unless the Swing Line Lender is the Administrative
Agent) not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Lender)
prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.

(c)      Refinancing of Swing Line Loans.

(i)      The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Base Rate Committed Loan under the Revolving Credit Facility in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans under
the Revolving Credit Facility, but subject to the unutilized portion of the
Revolving Credit Facility and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Lender shall make an amount equal to its
Pro Rata Share of the amount specified in such Committed Loan Notice available
to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than

 

42



--------------------------------------------------------------------------------

1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan under the Revolving Credit
Facility to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.

(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing of a Base Rate Loan under the Revolving Credit Facility in
accordance with Section 2.04(c)(i), the request for Base Rate Loans under the
Revolving Credit Facility submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment
in respect of such participation.

(iii)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. A certificate of the Swing Line Lender submitted
to any Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this subsection (iii) shall be conclusive absent manifest
error.

(iv)   Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d)      Repayment of Participations.

(i)      At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender through the Administrative Agent its Pro
Rata Share of such payment

 

43



--------------------------------------------------------------------------------

(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

(ii)     If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender.

(e)      Interest for Account of Swing Line Lender.  The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Loan under the Revolving Credit
Facility or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

(f)      Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05   Prepayments.

(a)      The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty (other than any premium or penalty that may be agreed
between the Borrower and any Term Lenders pursuant to the applicable Incremental
Term Facility Joinder, Refinancing Amendment or Extension Amendment); provided
that (i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$100,000 or a whole multiple of $100,000 in excess thereof or, in each case,
such other amount equal to the entire principal amount thereof then outstanding;
provided that, except for prepayments of Loans of a Disqualified Lender pursuant
to Section 10.16, the Borrower may not prepay any Term Loans unless after giving
effect to such payment the Borrower shall have at least $20,000,000 of unused
Revolving Commitments. Each such notice shall specify the date and amount of
such prepayment, the Type(s) of Committed Loans to be prepaid and the Facility
pursuant to which such prepayment should be applied. The Administrative Agent
will promptly notify each Lender under the applicable Facility of its receipt of
each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be

 

44



--------------------------------------------------------------------------------

accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Each such prepayment shall be applied
to the Committed Loans of the applicable Lenders in accordance with their
respective Pro Rata Shares under the applicable Facility. Notwithstanding the
foregoing, prepayments of Loans of a Disqualified Lender pursuant to
Section 10.16 shall be applied solely to such Disqualified Lender’s Loans, and
not in accordance with the respective Pro Rata Shares.

(b)      The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 4:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or such other
amount equal to the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(c)      If for any reason the Total Revolving Outstandings at any time exceed
the Revolving Credit Facility then in effect, the Borrower shall immediately
prepay Revolving Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Loans and
Swing Line Loans the Total Revolving Outstandings exceed the Revolving Credit
Facility then in effect.

2.06   Termination or Reduction of Commitments.  The Borrower may, upon notice
to the Administrative Agent, terminate the Revolving Credit Facility, or from
time to time permanently reduce the Revolving Credit Facility; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Revolving Credit Facility, and (iv) if, after
giving effect to any reduction of the Revolving Credit Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving
Credit Facility, such sublimit shall be automatically reduced by the amount of
such excess. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Revolving Credit Facility. Any
reduction of the Revolving Credit Facility shall be applied to the Revolving
Commitment of each Revolving Lender according to its Pro Rata Share. All fees
accrued until the effective date of any termination of the Revolving Credit
Facility shall be paid on the effective date of such termination.

2.07   Repayment of Loans.

(a)      The Borrower shall make mandatory payments (“Mandatory Payments”) from
the following sources:

(i)       on or before the third Business Day after receipt thereof one hundred
percent (100%) of net cash proceeds received by any Credit Party from the
issuance of any Restricted Indebtedness;

 

45



--------------------------------------------------------------------------------

(ii)      on or before the third Business Day after receipt thereof one hundred
percent (100%) of the net cash proceeds received by any Credit Party or any of
their Subsidiaries from any Restricted Disposition; and

(iii)     subject to Section 6.17, on or before the third Business Day after
receipt thereof one hundred percent (100%) of all net cash proceeds received by
any Credit Party or any of its Subsidiaries from any condemnation awards or
casualty losses.

All net non-cash proceeds (including any promissory notes) realized from any
transaction described in subsection (ii) or (iii) above shall on the third
Business Day following the Credit Party’s receipt thereof be assigned and, to
the extent that such collateral is an instrument, document or note, delivered to
the Collateral Agent as and shall be held by the Collateral Agent as additional
collateral security. Upon the reduction of any non-cash proceeds to cash, the
principal amount of such proceeds and all interest thereon shall be applied as
described in subsection (b) below. Notwithstanding the foregoing, subject to the
terms of the Intercreditor Agreement and except as otherwise specified in any
Incremental Term Facility Joinder, Refinancing Amendment or Extension Amendment,
the Borrower may satisfy its obligations to make payments described in
subsections (i), (ii) and (iii) above by applying such net cash proceeds to
repay, redeem or repurchase Senior Secured Notes in lieu of making such
Mandatory Payment.

(b)      To the extent required by the Intercreditor Agreement, amounts paid or
prepaid pursuant to subsection (a) above shall be applied in accordance with the
Intercreditor Agreement. To the extent amounts paid or prepaid pursuant to
subsection (a) above are not required to be applied in accordance with the
Intercreditor Agreement, such amounts shall be applied as follows:

(i)       so long as no Event of Default has occurred and is continuing, the
Lenders shall apply such amounts first, to the extent required by any
Incremental Term Facility Joinder, Refinancing Amendment or Extension Amendment,
to principal, interest and other Obligations under the applicable Term
Facilities second, to all Obligations then due and payable (other than
principal) under the Revolving Credit Facility, and third, to the outstanding
principal amount of the Revolving Loans; and

(ii)      after an Event of Default has occurred and so long as such Event of
Default is continuing, all amounts received by the Lenders and the
Administrative Agent shall be applied to the Obligations by the Administrative
Agent in the order described in Section 8.03.

(c)      The Borrower shall repay to the Revolving Lenders on the Maturity Date
the aggregate principal amount of Revolving Loans outstanding on such date.

 

46



--------------------------------------------------------------------------------

(d)      The Borrower shall repay each Swing Line Loan on the earlier to occur
of (i) the request of the Swing Line Lender pursuant to Section 2.04(c) and
(ii) the Maturity Date applicable to the Revolving Credit Facility.

(e)      The Borrower shall repay to the Term Lenders the principal amount of
Term Loans as set forth in the applicable Incremental Term Facility Joinder,
Refinancing Amendment or Extension Amendment.

(f)      If for any reason after the incurrence of any Incremental Term Facility
and application of the proceeds thereof as described in Sections 2.17(b) and
6.11(b), any proceeds of such Incremental Term Facility remain with the
Borrower, the Borrower shall immediately prepay such Incremental Term Facility
in an aggregate amount equal to such additional proceeds.

2.08    Interest.  (a) Subject to the provisions of subsection (b) below,
(i) with respect to Revolving Loans (A) each Eurodollar Rate Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate; (B) each Base Rate Committed Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (C) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to Wells Fargo’s
overnight eurodollar rate plus the Applicable Rate for Eurodollar Rate Loans,
unless otherwise agreed by the Swing Line Lender and the Borrower, and (ii) with
respect to Term Loans, as set forth in the applicable Incremental Term Facility
Joinder, Refinancing Amendment or Extension Amendment.

(b)      Except as otherwise set forth herein:

(i)      If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)     If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Revolving Lenders or the
Required Term Lenders, as applicable, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iii)    Upon the request of the Required Revolving Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations under the Revolving Credit Facility at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Upon the request of the Required Term
Lenders under any Term Facility, while any Event of Default exists, the Borrower
shall pay interest on the principal amount of all outstanding Obligations under
such Term Facility at a fluctuating interest rate per annum at all times equal
to the Default Rate to the fullest extent permitted by applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

47



--------------------------------------------------------------------------------

(c)      Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09    Fees.    In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

(a)       Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Pro Rata Share of the
Revolving Credit Facility, an unused fee (the “Unused Fee”) equal to the
Applicable Rate times the actual daily amount by which the Revolving Credit
Facility exceeds the sum of (i) the Outstanding Amount of Revolving Loans plus
(ii) the Outstanding Amount of L/C Obligations. The Unused Fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Section 4.02 is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Effective Date, and on the Maturity Date. The Unused Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b)       Other Fees. The Borrower shall pay to Wells Fargo Securities, LLC and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letter. The Borrower shall pay to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified. Notwithstanding the foregoing, no such
fees shall be payable prior to the Effective Date.

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.  (a) All computations of interest for Base Rate Loans when the Base Rate
is determined by Wells Fargo’s “prime rate” shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.

(b)      If, as a result of any restatement of or other adjustment to the
financial statements of the Credit Parties or for any other reason, the Credit
Parties or Lenders with Loans bearing

 

48



--------------------------------------------------------------------------------

interest with reference to the Total Leverage Ratio determine that (i) the Total
Leverage Ratio as calculated by the Credit Parties as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Leverage Ratio would have
resulted in higher pricing for such period, the Credit Parties shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of such Lenders or the L/C Issuer, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Credit Parties under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article VIII. The Credit Parties’ obligations under
this paragraph shall survive the termination of the Facilities and the repayment
of all other Obligations hereunder.

2.11      Evidence of Debt.  (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b)        In addition to the accounts and records referred to in subsection
(a), each Revolving Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Lender of participations in Letters of Credit and
Swing Line Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Revolving Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

2.12      Payments Generally.  (a) All payments to be made by the Borrower shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff, except that the Borrower shall have setoff rights against any
Defaulting Lender with respect to the portion of the Obligations owed to such
Lender. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata

 

49



--------------------------------------------------------------------------------

Share (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

(b)      If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(c)      Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

(i)      if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

(ii)     if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Committed
Loan included in the applicable Borrowing. If such Lender does not pay such
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

50



--------------------------------------------------------------------------------

(d)       If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV, an Incremental Term Facility Joinder, Refinancing
Amendment or Extension Amendment, as applicable, are not satisfied or waived in
accordance with the terms hereof or thereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(e)       The obligations of the Lenders hereunder to make Committed Loans, to
fund participations in Letters of Credit and Swing Line Loans and to make
payments pursuant to Section 9.07, as applicable, are several and not joint. The
failure of any Lender to make any Committed Loan, to fund any such participation
or to make any payment under Section 9.07, as applicable, on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 9.07, as applicable.

(f)       Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments.  If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Committed Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its Pro Rata
Share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i)      if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

(ii)     the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender or the prepayment by
the Borrower of Loans of a Disqualified Lender pursuant to Section 10.16),
(B) the application of Cash Collateral provided for in Section 2.14, or (C) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrower or any Affiliate thereof (as to which the provisions
of this Section 2.13 shall apply).

 

51



--------------------------------------------------------------------------------

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

2.14    Cash Collateral.

(a)       Certain Credit Support Events.  Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, or (iii) if the Letter of Credit
Expiration Date is adjusted as a result of an adjustment to the Maturity Date
for the Revolving Credit Facility pursuant to either proviso to the definition
of Maturity Date and, as of the date of such adjustment, such adjusted Letter of
Credit Expiration Date is prior to the expiration date of any outstanding Letter
of Credit, the Borrower shall, in each case, immediately, at the Borrower’s
option, (A) Cash Collateralize the then Outstanding Amount of such L/C
Obligations or (B) provide a letter of credit to the L/C Issuer issued by a
financial institution acceptable to the L/C Issuer in its reasonable discretion
with the L/C Issuer as beneficiary in an amount equal to the then Outstanding
Amount of such L/C Obligations. At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent, the L/C Issuer
or the Swing Line Lender, the Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.15(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).

(b)      Grant of Security Interest.  All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Wells Fargo. The Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(c)      Application.     Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.04, 2.05, 2.15 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations

 

52



--------------------------------------------------------------------------------

therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

(d)       Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.07(b))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (A) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 8.03), and (B) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.15   Defaulting Lenders.  (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i)      Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)     Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.09), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if such Defaulting Lender is a Revolving
Lender, if so determined by the Administrative Agent or requested by the L/C
Issuer or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts then owing to the Lenders, the L/C Issuer or Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the L/C Issuer or Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long

 

53



--------------------------------------------------------------------------------

as no Default or Event of Default exists, to the payment of any amounts then
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (A) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)      Certain Fees.  That Defaulting Lender (A) shall not be entitled to
receive any Unused Fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender
pursuant to Section 2.09(a)) and (B) shall be limited in its right to receive
Letter of Credit Fees as provided in Section 2.03(h).

(iv)      Reallocation of Applicable Pro Rata Shares to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Pro Rata Share” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that (A) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (B) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.

(v)      Cash Collateral, Repayment of Swing Line Loans.   If the reallocation
described in subsection (a)(iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (A) first, prepay Swing Line Loans in
an amount equal to the Swing Line Lender’s Fronting Exposure and (B) second,
Cash Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(b)      Defaulting Lender Cure.  If the Borrower and the Administrative Agent
and, if such Defaulting Lender is a Revolving Lender, the Swing Line Lender and
the L/C Issuer agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which

 

54



--------------------------------------------------------------------------------

may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Committed Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Pro Rata Shares (without
giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

2.16    Increase in Revolving Commitments.

(a)      Request for Increase.  Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time request an increase in the Revolving Credit Facility by an
amount (for all such requests) not exceeding $15,000,000; provided that any such
request for an increase shall be in a minimum amount of $5,000,000. At the time
of sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Revolving Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

(b)      Notification by Administrative Agent; Additional Lenders.  Any
increases in the Revolving Credit Facility may, at the option of the Borrower,
be provided by existing Revolving Lenders or, subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Revolving Lenders pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel. The Administrative Agent shall have the right to approve all
Revolving Lenders in connection with any increases in the Revolving Credit
Facility, which approval shall not be unreasonably withheld, delayed or
conditioned. For the avoidance of doubt, no existing Lender shall have any
obligation to provide any portion of any increase in the Revolving Credit
Facility.

(c)      Effective Date and Allocations.  If the Revolving Credit Facility is
increased in accordance with this Section 2.16, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Revolving Lenders of the final allocation of such
increase and the Increase Effective Date.

(d)      Conditions to Effectiveness of Increase.  As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Revolving Lender) signed by a Responsible Officer of
such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (ii) in the case of the
Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and

 

55



--------------------------------------------------------------------------------

as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.16, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists. The Borrower shall prepay any
Revolving Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Loans ratable with any revised Pro Rata Shares
arising from any nonratable increase in the Revolving Commitments under this
Section 2.16.

(e)      Conflicting Provisions.  This Section 2.16 shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

2.17    Incremental Term Facilities.

(a)      Request for Increase.  Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time request one or more new term loan facilities (each, an
“Incremental Term Facility”); provided that any such Incremental Term Facility
shall not exceed the aggregate amount of Indebtedness of the Borrower
outstanding pursuant to Section 7.03(b) (other than any such Defeased
Indebtedness) immediately prior to the incurrence of such Incremental Term
Facility plus the aggregate amount of accrued and unpaid interest thereon plus
the aggregate amount of premiums expected to be payable in connection with the
redemption or repurchase of any such Indebtedness plus the aggregate amount of
fees and expenses expected to be incurred in connection with the incurrence of
such Incremental Term Facility.

(b)      Conditions to Effectiveness of Incremental Term Facility.  As
conditions precedent to the incurrence of any Incremental Term Facility, (i) the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the effective date of the Incremental Term Facility (the
“Incremental Term Facility Effective Date”) signed by a Responsible Officer of
such Loan Party certifying that (A) before and after giving effect to such
increase no Default or Event of Default shall exist and (B) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of such date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and except that for purposes of this
Section 2.17, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01, (ii) the Administrative Agent shall have received a joinder
agreement (each, an “Incremental Term Facility Joinder”) duly executed by
Borrower, each Term Lender and the Administrative Agent setting forth the
interest rates, Maturity Date, amortization, Term Commitments and other
provisions relevant to such Incremental Term Facility, (iii) if necessary, this
Agreement shall be amended, in form and substance reasonably satisfactory to the
Administrative Agent, to reflect the addition of such Incremental Term Facility
but not in any manner that would be materially adverse to the Lenders under any
then-existing Facility without the approval of the Required Revolving Lenders or
the Required Term Lenders under such Facility (or, to the extent required under
Section 10.01, without the approval of each Lender under such Facility),
(iv) the Administrative Agent shall have received an

 

56



--------------------------------------------------------------------------------

Additional First Lien Joinder Agreement with respect to such Incremental Term
Facility, dated on or prior to the Incremental Term Facility Effective Date,
duly executed by the Administrative Agent, in its capacity as Authorized
Representative for such Incremental Term Facility, the Collateral Agent, the
Administrative Agent, in its capacity as Authorized Representative for the
Revolving Credit Facility, and any other Authorized Representative that is then
a party to the Intercreditor Agreement, (v) the Administrative Agent shall have
received evidence in form and substance reasonably satisfactory to the
Administrative Agent that the net proceeds of the Incremental Term Facility will
be applied as required by this Agreement, (vi) the Administrative Agent shall
have received documents and endorsements to the title insurance policy of the
types referred to in subsections (iv) through (vi) of Section 4.01(a), in each
case in form and substance reasonably satisfactory to the Administrative Agent
and the Term Lenders under such Incremental Term Facility, and (vii) any other
terms and provisions applicable to such Incremental Term Facility shall be
satisfactory to the Administrative Agent, in its reasonable discretion.

(c)      Conflicting Provisions.  This Section 2.17 shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.

2.18   Refinancing Amendments.

(a)      At any time after the Effective Date, the Borrower may obtain Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Term
Loans then outstanding under this Agreement in the form of Other Term Loans and
Other Term Commitments pursuant to a Refinancing Amendment. The effectiveness of
any Refinancing Amendment shall be subject to the satisfaction on the date
thereof of each of the conditions set forth in Section 4.02, and to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of (i) a certificate of each Loan Party dated as of the effective date of
such Refinancing Amendment signed by a Responsible Officer of such Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such refinancing, (B) in the case of the Borrower,
certifying that, before and after giving effect to such refinancing, (1) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of such date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.18, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (2) no Default exists, (ii) legal opinions reasonably
requested by the Administrative Agent relating to the matters described above
covering matters similar to those covered in the opinions delivered on the
Effective Date and (iii) an Additional First Lien Joinder Agreement with respect
to such Other Term Facility, dated on or prior to the date of effectiveness of
such Refinancing Amendment, duly executed by the Administrative Agent, in its
capacity as Authorized Representative for such Other Term Facility, the
Collateral Agent, the Administrative Agent, in its capacity as Authorized
Representative for the Revolving Credit Facility, and any other Authorized
Representative that is then a party to the Intercreditor Agreement. Each
issuance of Credit Agreement Refinancing Indebtedness under this Section 2.18(a)
shall be in an aggregate principal amount that is (x) not less than $5,000,000
and (y) an integral multiple of $1,000,000 in excess thereof.

 

57



--------------------------------------------------------------------------------

(b)       The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans and Other Term Commitments).
Any Refinancing Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.18, but not in any
manner that would be materially adverse to the Lenders under any then-existing
Facility without the approval of the Required Revolving Lenders or the Required
Term Lenders under such Facility (or, to the extent required under
Section 10.01, without the approval of each Lender under such Facility).

(c)       This Section 2.18 shall supersede any provisions in Section 2.13 or
10.01 to the contrary.

2.19    Extension of Term Loans and Term Commitments.

(a)       The Borrower may, at any time request that all or a portion of the
Term Loans of any Facility (an “Existing Term Facility” and any related Term
Loans thereunder, “Existing Term Loans”) be modified to constitute another
Facility of Term Loans in order to extend the scheduled final maturity date
thereof (any such Term Loans which have been so modified, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.19. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Facility) (an “Extension Request”)
setting forth the proposed terms of the Extended Term Loans to be established,
which terms shall be identical to those applicable to the Term Loans of the
Existing Term Facility from which they are to be modified except (i) the
scheduled final maturity date shall be extended to the date set forth in the
applicable Extension Amendment, (ii) (A) the yield with respect to the Extended
Term Loans may be higher or lower than the yield for the Term Loans of such
Existing Term Facility and/or (B) additional fees may be payable to the Lenders
providing such Extended Term Loans in addition to or in lieu of any increased
yield contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment, (iii) any Extending Term Lender
may receive optional or mandatory prepayments of Term Loans in an amount equal
to or less than its Pro Rata Share of such prepayments offered to all Extending
Term Lenders in the Extension Request (but no Extending Term Lender may receive
more than its Pro Rata Share of such prepayments offered to all Extending Term
Lenders in the Extension Request), with the amount of any such prepayments as
specified in the respective Extension Amendment, (iv) the amortization schedule
set forth in the applicable Incremental Term Facility Joinder or Refinancing
Amendment applicable to such Existing Term Facility shall be adjusted to reflect
the scheduled final maturity date of the Extended Term Loans and the
amortization schedule (including the principal amounts payable pursuant thereto)
in respect of such Extended Term Loans set forth in the applicable Extension
Amendment; provided that the weighted average life to maturity of such Extended
Term Loans shall be no shorter than the weighted average life to maturity of the
Term Loans of such Existing Term Facility and (v) the covenant set forth in
Section 7.11 may be modified in a

 

58



--------------------------------------------------------------------------------

manner acceptable to the Borrower, the Administrative Agent and the Lenders
party to the applicable Extension Amendment, such modifications to become
effective only after the latest Maturity Date in effect immediately prior to
giving effect to such Extension Amendment (it being understood that each Lender
providing Extended Term Loans, by executing an Extension Amendment, agrees to be
bound by such provisions and waives any inconsistent provisions set forth in
Section 2.13 or Section 10.09). Each Lender holding Extended Term Loans shall be
entitled to all the benefits afforded by this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty and the Collateral. No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Facility
modified to constitute Extended Term Loans pursuant to any Extension Request.
Any Extended Term Loans established pursuant to the same Extension Amendment
shall constitute a separate facility of Term Loans (each, an “Extended Term
Facility”) from the Existing Term Facility from which they were modified.

(b)      The Borrower shall provide the applicable Extension Request at least
five Business Days prior to the date on which Lenders under the existing Term
Facility are requested to respond. Any Lender wishing to have all or a portion
of its Term Loans of the existing Facility subject to such Extension Request
modified to constitute Extended Loans (an “Extending Lender”) shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Term Loans of the existing Term
Facility which it has elected to modify to constitute Extended Loans. In the
event that the aggregate amount of Term Loans of the existing Term Facility
subject to Extension Elections exceeds the amount of Extended Term Loans
requested pursuant to the Extension Request, Term Loans subject to such
Extension Elections shall be modified to constitute Extended Loans on a pro rata
basis based on the amount of Term Loans included in such Extension Elections.
The Borrower shall have the right to withdraw any Extension Request upon written
notice to the Administrative Agent.

(c)      Extended Loans shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement. Each Extension Amendment shall be
executed by the Borrower, the Administrative Agent and the Extending Lenders (it
being understood that such Extension Amendment shall not require the consent of
any Lender other than the Extending Lenders with respect to the Extended Loans)
extending their respective Term Loans thereunder. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Amendment.
An Extension Amendment may, subject to Section 2.19(a), without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or advisable, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.19 (including, without limitation, such technical amendments as may be
necessary or advisable, in the reasonable opinion of the Administrative Agent
and the Borrower, to give effect to the terms and provisions of any Extended
Loans), but not in any manner that would be materially adverse to the Lenders
under any then-existing Facility without the approval of the Required Revolving
Lenders or the Required Term Lenders under such Facility (or, to the extent
required under Section 10.01, without the approval of each Lender under such
Facility); provided that each Lender whose Loans are affected by such Extension
Amendment shall have approved such Extension Amendment.

 

59



--------------------------------------------------------------------------------

(d)      The effectiveness of any Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02, and to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) a certificate of each Loan
Party dated as of the effective date of such Refinancing Amendment signed by a
Responsible Officer of such Loan Party (A) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
extension, (B) in the case of the Borrower, certifying that, before and after
giving effect to such extension, (1) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.19, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (2) no
Default exists, (ii) legal opinions reasonably requested by the Administrative
Agent relating to the matters described above covering matters similar to those
covered in the opinions delivered on the Effective Date and (iii) an Additional
First Lien Joinder Agreement with respect to such Extended Term Facility, dated
on or prior to the date of effectiveness of such Extension Amendment, duly
executed by the Administrative Agent, in its capacity as Authorized
Representative for such Extended Term Facility, the Collateral Agent, the
Administrative Agent, in its capacity as Authorized Representative for the
Revolving Credit Facility, and any other Authorized Representative that is then
a party to the Intercreditor Agreement.

(e)      This Section 2.19 shall supersede any provisions in Section 2.13 or
10.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.  (a) Any and all payments by the Borrower to or for the account
of the Administrative Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which the Administrative Agent or such Lender, as the case may be, is
organized or maintains a lending office (all such non-excluded taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Taxes”). If the Borrower shall
be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Loan Document to the Administrative Agent or any Lender,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01), each of the Administrative Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within 30 days
after the date of such payment, the Borrower shall furnish to the Administrative
Agent (which shall forward the same to such Lender) the original or a certified
copy of a receipt evidencing payment thereof.

 

60



--------------------------------------------------------------------------------

(b)      In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

(c)      If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.

(d)      The Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.01) paid by the Administrative Agent and such Lender,
(ii) amounts payable under Section 3.01(c) and (iii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payment under this subsection (d) shall be made within 30 days after the date
the Lender or the Administrative Agent makes a demand therefor.

3.02    Illegality.  If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

3.03    Inability to Determine Rates.  If the Required Revolving Lenders or the
Required Term Lenders under any Term Facility, as applicable, determine that for
any reason

 

61



--------------------------------------------------------------------------------

adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan under the relevant Facility, or that the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan under the
relevant Facility does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each such Lender. Thereafter, the obligation of such Lenders to
make or maintain Eurodollar Rate Loans under such Facility shall be suspended
until the Administrative Agent (upon the instruction of the applicable Required
Revolving Lenders or Required Term Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans under the applicable
Facility or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans under such Facility in the
amount specified therein.

3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.  (a) If any Lender determines that as a result of the
introduction of or any Change in Law, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurodollar
Rate Loans or (as the case may be) issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and
(iii) reserve requirements contemplated by Section 3.04(c)), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.

(b)      If any Lender determines that any Change in Law has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction.

(c)      The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days after receipt of such notice.

 

62



--------------------------------------------------------------------------------

(d)         A certificate of a Lender or the L/C Issuer setting forth the amount
or amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 3.04 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

(e)         Failure or delay on the part of any Lender or the L/C Issuer to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s or the L/C Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section 3.04 for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender or the L/C Issuer, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05      Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)         any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)         any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c)         any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.16;

including any loss of anticipated profits solely attributable to a decline in
the Eurodollar Rate after the date such Loan was made and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded. Any Lender making a claim for compensation for losses
pursuant to this Section 3.05 shall make such claim within 30 days after such
Lender first becomes aware of the loss, cost or expense incurred by it.

 

63



--------------------------------------------------------------------------------

3.06    Matters Applicable to all Requests for Compensation.  A certificate of
the Administrative Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder (including calculations thereof in reasonable detail) shall be
conclusive in the absence of manifest error. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods. Any and all claims for compensation under this Article III
(other than Section 3.05) shall be made by a Lender within 180 days after such
Lender becomes aware of the facts or circumstances giving rise to such claim.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for or reduce the amount of any request for compensation
under this Article III and take any other action available to reduce or mitigate
such costs in each case if such action will not, in the good faith judgment of
such Lender, be materially disadvantageous to such Lender.

3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Facilities and repayment of all other Obligations
hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

4.01    Conditions of Effectiveness. The effectiveness of this Agreement, the
occurrence of the Effective Date and the obligation of the L/C Issuer and each
Revolving Lender to make its initial Credit Extension under the Revolving Credit
Facility hereunder are subject to satisfaction of the following conditions
precedent:

(a)       The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, and each in form and substance reasonably satisfactory to
the Administrative Agent and each of the Lenders:

(i)         executed counterparts of this Agreement;

(ii)        a Note executed by the Borrower and dated the Effective Date in
favor of each Lender requesting a Note;

(iii)       the Omnibus Reaffirmation and the Guaranty, each duly executed by
the Credit Parties and dated the Effective Date;

(iv)       a modification to the Mortgage, dated as of the Effective Date, duly
executed by MDDC, together with evidence of the completion (or satisfactory
arrangements for the completion) of all recordings and filings of such
modification as may be necessary or, in the reasonable opinion of the
Administrative Agent, desirable effectively to create a valid, perfected Lien
against the properties and the leasehold interests described therein or
purported to be covered thereby;

(v)        a modified 110.5 modification endorsement to the A.L.T.A loan policy
issued August 6, 2010 by Fidelity National Title Insurance Company in favor of
Administrative Agent (the “Existing Title Policy”), which endorsement among
other things dates down the effective date of the Existing Title Policy and
endorsements

 

64



--------------------------------------------------------------------------------

thereto, updates the vesting of title to the properties covered by such Existing
Title Policy, and insures that there are no additional title or survey
exceptions since the original effective date of the Existing Title Policy except
as approved by the Administrative Agent in its sole discretion, and/or such
other endorsements as are reasonably required by the Administrative Agent;

 (vi)      evidence of the following insurance coverages:

(A)        comprehensive general public liability insurance in an amount
reasonably satisfactory to the Administrative Agent and the Borrower covering
the Borrower and MDDC;

(B)        worker’s compensation insurance (or self insurance therefor) and
employer’s liability insurance for the Borrower and MDDC, all in such amounts as
may be required by statute;

(C)        if commercially available, flood insurance if the Site is located in
an area designated by the Secretary of Housing and Urban Development as a
special flood hazard area; and

(D)        rental or business interruption insurance in an amount not less than
$300,000,000 per occurrence, subject to standard deductibles and exclusions;

 (vii)     a Notice of Special Flood Hazards and Availability of Federal
Disaster Relief Assistance duly executed by the Credit Parties which
acknowledges that the Site is in an area that has been identified by the
director of the Federal Emergency Management Agency as a special flood hazard
area and acknowledging the flood insurance requirements applicable in connection
therewith;

 (viii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 (ix)      such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where such Person is qualified to do
business;

 (x)       favorable opinions of Morrison & Foerster LLP and Brownstein Hyatt
Farber Schreck, LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender, as to the matters set forth in Exhibit G;

 (xi)      a certificate of the General Counsel of a Credit Party or the General
Counsel of Boyd stating that each Loan Party has received all consents, licenses
and approvals required in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party and that such consents, licenses and
approvals are in full force and effect;

 

65



--------------------------------------------------------------------------------

(xii)       a certificate signed by a Responsible Officer of the Borrower
certifying that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and that since December 31, 2012, there has been no material adverse
change in the business, operations, debt service capacity, properties, assets,
nature of business, liabilities (including environmental liabilities) or
prospects of the Credit Parties and their Subsidiaries, taken as a whole;

(xiii)      evidence that the Existing Credit Agreement has been, or
concurrently with the Effective Date is being, terminated;

(xiv)      an Estoppel Certificate from the new ground lessor of certain of the
properties covered by the Existing Title Policy in form reasonably acceptable to
the Administrative Agent; provided, however, if such Estoppel Certificate is not
obtained by the Borrower prior to the date that all other conditions precedent
to the Effective Date have been satisfied, this condition shall at the
Borrower’s request be waived by the Administrative Agent and upon such waiver
the Borrower covenants to continue to use commercially reasonable efforts after
the Effective Date to obtain and deliver such Estoppel Certificate to the
Administrative Agent; and

(xv)       such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, the Swing Line Lender or the
Required Lenders reasonably may require.

(b)      Any fees required to be paid on or before the Effective Date shall have
been paid.

(c)      The Effective Date shall have occurred on or before July 26, 2013.

4.02    Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

(a)      The representations and warranties of the Credit Parties contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01.

(b)      No Default shall exist or would result from such proposed Credit
Extension.

 

66



--------------------------------------------------------------------------------

(c)        The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Credit Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01     Existence, Qualification and Power; Compliance with Laws.  Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.02     Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party (other than the Loan
Documents), or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

5.03     Governmental Authorization; Other Consents.  Except for such
authorizations, approvals or notices obtained or delivered as of the Effective
Date, authorizations, approvals or notices to or from Gaming Boards subsequently
required in connection with the addition of any Guarantor, the pledge of
additional Collateral pursuant to Section 6.14 or Section 6.15, the enforcement
of remedies against the Collateral, assignments to non-bank Lenders and
qualification of non-bank Lenders, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except
that notice of the Borrower’s execution of this Agreement and of information
relating thereto, including but not limited to the Lenders who are a party
hereto must be filed from time to time with the New Jersey Casino Control
Commission and the New Jersey Division of Gaming Enforcement within the time
prescribed.

 

67



--------------------------------------------------------------------------------

5.04     Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable Gaming Laws and
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally, and general
principles of equity.

5.05     Financial Statements; No Material Adverse Effect.  (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present the financial condition of MDDC and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of MDDC and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b)        The unaudited consolidated balance sheet of MDDC and its Subsidiaries
dated March 31, 2013, and the related consolidated statements of income or
operations, members’ equity and cash flows for the portion of the fiscal year
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of MDDC and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c)        Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

5.06     Litigation.    Except as specifically disclosed in Schedule 5.06, there
are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Credit Parties, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, by or against the Credit
Parties or any of their Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.

5.07     No Default.  No Credit Party or any of their Subsidiaries is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

68



--------------------------------------------------------------------------------

5.08     Ownership of Property; Liens.  Each Credit Party and each of their
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Credit Parties and their Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.

5.09     Environmental Compliance.  The Credit Parties and their Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Credit Parties have reasonably
concluded that, except as specifically disclosed in Schedule 5.09, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10     Insurance.  The properties of the Credit Parties and their Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Credit Parties, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Credit
Parties or the applicable Subsidiary operates.

5.11     Taxes.  MDDC and its Subsidiaries have filed all federal, state and
other material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP and except immaterial taxes
and tax returns so long as no portion of the Collateral is in jeopardy of being
seized, levied upon or forfeited. There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.

5.12     ERISA Compliance.   (a) Each Pension Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state Laws. Each Pension Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the best knowledge of the Credit Parties,
nothing has occurred which would prevent, or cause the loss of, such
qualification. The Credit Parties and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Pension
Plan.

 

69



--------------------------------------------------------------------------------

(b)        There are no pending or, to the best knowledge of the Credit Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)        (i) No ERISA Event has occurred or is reasonably expected to occur
with respect to any Pension Plan; (ii) no ERISA Event has occurred or could
reasonably be expected to occur with respect to any Multiemployer Plan that has
resulted or could reasonably be expected to result in liability of a Credit
Party under Title IV of ERISA to such Multiemployer Plan or the PBGC in an
aggregate amount in excess of $15,000,000; (iii) no Pension Plan has any
Unfunded Pension Liability; (iv) neither the Borrower nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (v) neither Credit Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan (A) as a result of any action by a Credit Party
or any ERISA Affiliate or (B) in an aggregate amount in excess of $15,000,000;
and (vi) neither Credit Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

5.13     Subsidiaries. As of the Effective Date, MDDC has no Subsidiaries other
than the Borrower.

5.14     Margin Regulations; Investment Company Act.  (a) Neither of the Credit
Parties is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulations U and X issued by the FRB), or extending credit for the
purpose of purchasing or carrying margin stock.

(b)        None of the Credit Parties, any Person Controlling a Credit Party, or
any Subsidiary of a Credit Party is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

5.15     Disclosure.  Each of the Credit Parties has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other written information furnished by or on
behalf of any Credit Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Credit Parties represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

 

70



--------------------------------------------------------------------------------

5.16     Intellectual Property; Licenses, Etc.  The Credit Parties and their
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except as would not be reasonably
expected to have a Material Adverse Effect. To the best knowledge of the Credit
Parties, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Credit Parties or any Subsidiary infringes upon any rights held
by any other Person, except as would not be reasonably expected to have a
Material Adverse Effect. Except as specifically disclosed in Schedule 5.16, no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Credit Parties, threatened, which, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

5.17     Collateral Documents.  The provisions of the Mortgage, the Trademark
Security Agreement and the Security Agreement are effective to create, in favor
of the Collateral Agent (for the benefit of the Administrative Agent on behalf
of the Lenders), valid and perfected first priority Liens on the real and
personal property described therein, to the extent that such Liens can be
perfected by filing of Uniform Commercial Code financing statements or the
recordation of the Mortgage, subject only to the Permitted Liens. All
governmental approvals necessary or desirable to perfect and protect, and
establish and maintain the priority of, such Liens have been duly effected or
taken, including any such approvals reasonably requested by the Administrative
Agent.

5.18     OFAC.  None of the Credit Parties, nor any of their respective
Subsidiaries, nor, to the knowledge of any Credit Party or any of their
respective Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity currently the subject of any
Sanctions, nor is any Credit Party or any Subsidiary located, organized or
resident in a Designated Jurisdiction.

ARTICLE VI

AFFIRMATIVE COVENANTS

From the Effective Date and thereafter so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding:

6.01     Financial Statements.  MDDC shall deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:

(a)        as soon as available, but in any event within 90 days after the end
of each fiscal year of MDDC, a consolidated balance sheet of MDDC and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, members’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of

 

71



--------------------------------------------------------------------------------

nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

(b)        as soon as available, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year of MDDC, a
consolidated balance sheet of MDDC and its Subsidiaries as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
members’ equity and cash flows for such fiscal quarter and for the portion of
MDDC’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of MDDC as fairly presenting the
financial condition, results of operations, members’ equity and cash flows of
MDDC and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(e), MDDC shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of MDDC to furnish the information and materials
described in subsections (a) and (b) above at the times specified therein.

6.02     Certificates; Other Information.    The Credit Parties shall deliver to
the Administrative Agent and each Lender, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

(a)        concurrently with the delivery of the financial statements referred
to in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
Article VII hereof or, if any such Default shall exist, stating the nature and
status of such event;

(b)        within five (5) Business Days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of the financial statements for the fiscal quarter ending June 30, 2013), a duly
completed Compliance Certificate signed by a Responsible Officer of MDDC;

(c)        as soon as possible and in any event within 45 days after the end of
each fiscal quarter ending as of December 31, a certification from a Responsible
Officer of MDDC as to the Total Leverage Ratio as of the end of such fiscal
quarter;

(d)        promptly after any request by the Administrative Agent or any request
by a Lender made through the Administrative Agent, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of MDDC by
independent accountants in connection with the accounts or books of MDDC or any
Subsidiary, or any audit of any of them;

(e)        promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which MDDC may file or
be required to file with the SEC under Section 13 or 15(d) of the Exchange Act,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto; and

 

72



--------------------------------------------------------------------------------

(f)        promptly, such additional information regarding the business,
financial or corporate affairs of the Credit Parties or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender acting through the Administrative Agent may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which MDDC
posts such documents, or provides a link thereto on MDDC’s website on the
Internet at a website address identified in a written notice to the
Administrative Agent; or (ii) on which such documents are posted on MDDC’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (A) MDDC shall
deliver paper copies of such documents to the Administrative Agent upon request
of the Administrative Agent or any Lender until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) MDDC shall provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents and the Administrative Agent
shall post such documents and notify (which may be by facsimile or electronic
mail) each Lender of the posting of any such documents. Notwithstanding anything
contained herein, in every instance MDDC shall be required to provide paper
copies of the Compliance Certificates required by Section 6.02(b) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by MDDC with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Credit Parties hereby acknowledge that (1) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, “Borgata Materials”) by posting the Borgata Materials on DebtX or
another similar electronic system (the “Platform”) and (2) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Credit Parties or their
securities) (each, a “Public Lender”). The Credit Parties hereby agree that
(w) all Borgata Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borgata Materials “PUBLIC”, the Credit Parties shall be deemed to
have authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borgata Materials as either publicly available information
or not material information (although it may be sensitive and proprietary) with
respect to the Credit Parties or their securities for purposes of United States
Federal and state securities laws; (y) all Borgata Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borgata Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion or the Platform not designated “Public
Investor.”

 

73



--------------------------------------------------------------------------------

6.03    Notices.  The Credit Parties shall promptly notify the Administrative
Agent and each Lender:

(a)       of the occurrence of any Default;

(b)       of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of either Credit Party or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between either Credit Party or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting either Credit Party or any Subsidiary,
including pursuant to any applicable Environmental Laws (a copy of which notice
shall also be delivered to the Collateral Agent);

(c)       of the occurrence of any ERISA Event;

(d)       of any material modification of any insurance policy;

(e)       of any material change in accounting policies or financial reporting
practices by either Credit Party or any Subsidiary; and

(f)       of any Event of Loss in the aggregate of $15,000,000 or more per
occurrence.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of a Credit Party setting forth details of the occurrence
referred to therein and stating what action the Credit Parties have taken and
propose to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

6.04    Payment of Obligations.    Each Credit Party shall, and shall cause each
Subsidiary to pay and discharge as the same shall become due and payable, all
its obligations and liabilities, including (a) all tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
such Credit Party or such Subsidiary; (b) all lawful claims which, if unpaid,
would by law become a Lien upon its property, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such Credit
Party or such Subsidiary; and (c) all Indebtedness, as and when due and payable
(including any applicable grace periods), but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except in each case as could not be reasonably be expected to have
a Material Adverse Effect.

6.05    Preservation of Existence, Etc.  Each Credit Party shall, and shall
cause each Significant Subsidiary to: (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a

 

74



--------------------------------------------------------------------------------

transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses (including, without
limitation, liquor licenses) and franchises necessary or desirable in the normal
conduct of its business, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06    Maintenance of Properties.    Each Credit Party shall, and shall cause
such Subsidiary to: (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07    Maintenance of Insurance.    Each Credit Party shall, and shall cause
each Subsidiary, to maintain liability, casualty and other insurance (subject to
customary deductibles and retentions) with responsible insurance companies in
such amounts (after giving effect to any self-insurance compatible with the
following standards) and against such risks as is carried by responsible
companies engaged in similar businesses and owning similar assets in Atlantic
City, New Jersey and, in any event, such insurance as may be required under the
Mortgage. Each policy evidencing such insurance shall (a) name the Collateral
Agent as loss payee and mortgagee, (b) name the Administrative Agent and the
Collateral Agent as additional insured, (c) insure the interests of the
Collateral Agent in the property as mortgagee and (d) provide that such
insurance companies provide the Collateral Agent thirty (30) days written notice
before the termination of any such insurance policy. Without limiting the
obligations of each Credit Party under the foregoing provisions of this
Section 6.07, in the event the Credit Parties shall fail to maintain in full
force and effect insurance as required by the foregoing provisions of this
Section 6.07, then the Administrative Agent may, and shall if instructed so to
do by the Required Lenders, procure insurance covering the interests of the
Lenders and the Administrative Agent in such amounts and against such risks as
otherwise would be required hereunder and the Credit Parties shall reimburse the
Administrative Agent in respect of any premiums paid by the Administrative Agent
in respect thereof. Without limitation of the foregoing, each Credit Party
shall, and shall cause each Subsidiary to, take all actions as needed to insure
compliance with all Flood Disaster Protection Act, including the maintenance of
all flood hazard insurance and certifications required thereunder.

All policies of insurance required to be maintained by the Borrower and MDDC
shall be issued by companies reasonably satisfactory to the Administrative Agent
and shall have coverages and endorsements (including, without limitation,
waivers of subrogation and waivers of breach of warranty) and be written for
such amount as the Administrative Agent may reasonably require. Upon any request
by the Administrative Agent, the Borrower shall obtain an updated certificate of
insurance for such policies. Certificates for all such policies must be
delivered to the Administrative Agent and approved by the Administrative Agent
(which approval shall not be unreasonably withheld).

 

75



--------------------------------------------------------------------------------

6.08    Compliance with Laws.  Each Credit Party shall, and shall cause each
Subsidiary to comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09    Books and Records.  Each Credit Party shall, and shall cause each
Subsidiary to (a) maintain proper books of record and account, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Credit Parties or such Subsidiary, as the case may be; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Credit Party or such Subsidiary, as the case may be.

6.10    Inspection Rights.  Each Credit Party shall, and shall cause each
Subsidiary to, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Credit Parties.

6.11    Use of Proceeds.

(a)       The Borrower shall use the proceeds of the Revolving Loans (i) on the
Effective Date, to repay obligations outstanding under the Existing Credit
Agreement, (ii) to purchase or redeem Senior Secured Notes to the extent
permitted by Section 7.13, and (iii) to lend to MDDC and MDDC shall use the
proceeds of its loans from the Borrower for working capital and general
corporate purposes (including capital expenditures) of MDDC and its Subsidiaries
not in contravention of any Law or of any Loan Document, and (iv) to pay fees,
costs, expenses, and commissions in connection with the Facilities; provided
that the Borrower shall not use the proceeds of any Revolving Loan to repay the
outstanding principal amount of any Term Loan other than Permitted Amortization
and except any repayment of a Disqualified Lender unless, after giving effect
thereto, the Revolving Credit Facility would exceed the Total Revolving
Outstandings by at least $20,000,000. Notwithstanding the foregoing proviso, the
Borrower may use proceeds of the Revolving Credit Facility to repay Term Loans
to the extent of any Loss Proceeds used by the Borrower to repay the Revolving
Credit Facility in accordance with Section 6.17 that are later required to be
applied to Term Loans in accordance with Section 2.07.

(b)       The proceeds of any Incremental Term Facility shall be used (i) to pay
fees, costs and expenses in connection with the incurrence of such Term Loans,
(ii) on the Incremental Term Facility Effective Date therefor to fund the
redemption of the Senior Secured Notes, including principal, accrued and unpaid
interest and premium to the redemption date; provided that such proceeds shall
be used to redeem all or a portion of the 2015 Notes, and after the 2015 Notes
are fully redeemed, to redeem all or a portion of the other Senior Secured
Notes, and (iii) to repay any Revolving Loans outstanding on the Incremental
Term Facility Effective Date to the extent the proceeds of Revolving Loans were
used to purchase or redeem Senior Secured Notes in compliance with Section 7.13.

 

76



--------------------------------------------------------------------------------

6.12    Environmental Covenant.    Each Credit Party shall, and shall cause each
Subsidiary to:

(a)       use and operate all of its facilities and properties in material
compliance with all applicable Environmental Laws, keep all permits, approvals,
certificates, licenses and other authorizations required pursuant to applicable
Environmental Laws in effect and remain in material compliance therewith, and
handle all Hazardous Materials in material compliance with all applicable
Environmental Laws;

(b)       promptly notify the Administrative Agent and provide copies upon
receipt of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties under, or compliance of its
facilities and properties with, applicable Environmental Laws, and shall
promptly commence and diligently proceed to cure, to the reasonable satisfaction
of the Administrative Agent any actions and proceedings, in each case, relating
to violations of compliance with applicable Environmental Laws; and

(c)       provide such information and certifications which the Administrative
Agent may reasonably request from time to time to evidence compliance with this
Section 6.12.

6.13    Accuracy of Information.  Each Credit Party shall cause all factual
information furnished after the date of execution and delivery of this Agreement
by or on behalf of such Credit Party in writing to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement or any
transaction contemplated hereby to be true and accurate in every material
respect on the date as of which such information is dated or certified, and such
information shall not be incomplete by omitting to state any material fact
necessary to make such information not misleading.

6.14    Significant Subsidiaries.  Promptly upon the determination that any
Subsidiary has become a Significant Subsidiary, the Credit Parties shall cause
such Significant Subsidiary to execute and deliver to the Administrative Agent
for the benefit of the Lenders (i) an amendment to the Guaranty joining such
Significant Subsidiary as a party thereto, (ii) an amendment to the Security
Agreement joining such Significant Subsidiary as a party thereto, (iii) legal
opinions in form and substance satisfactory to the Administrative Agent, and
(iv) comparable documentation to that required by subsections (viii) and (ix) of
Section 4.01(a) hereof in respect of such Significant Subsidiary; provided that
no Foreign Subsidiary shall be required to take the foregoing actions to the
extent such actions would result in material adverse federal income tax
consequences (by constituting an investment of earnings in United States
property under Section 956 (or a successor provision) of the Code, triggering an
increase in the gross income of MDDC or the Borrower pursuant to Section 951 (or
a successor provision) of the Code without corresponding credits or other
offsets.

If at any time the Credit Parties shall have Subsidiaries that are not
Significant Subsidiaries but that collectively (a) accounted for at least 10% of
consolidated revenues of MDDC and its Subsidiaries or 10% of Consolidated EBITDA
of MDDC and its Subsidiaries, in

 

77



--------------------------------------------------------------------------------

each case for the four fiscal quarters of MDDC ending on the last day of the
last fiscal quarter of MDDC immediately preceding the date as of which any such
determination is made or (b) have assets which represent at least 10% of the
consolidated assets of MDDC and its Subsidiaries as of the last day of the last
fiscal quarter of MDDC immediately preceding the date as of which any such
determination is made (all of which shall be as reflected on the financial
statements of MDDC for the period, or as of the date, in question, adjusted for
the pro forma effect of any Subsidiary acquired (or disposed of) by MDDC during
such period or concurrently with the date as of which such determination is
made), then the Credit Parties shall cause one or more of such Subsidiaries to
execute and deliver to the Administrative Agent for the benefit of the Lenders
(i) an amendment to the Guaranty joining such Subsidiary as a party thereto,
(ii) an amendment to the Security Agreement joining such Subsidiary as a party
thereto, (iii) legal opinions in form and substance satisfactory to the
Administrative Agent, and (iv) comparable documentation to that required by
subsections (viii) and (ix) of Section 4.01(a) hereof in respect of such
Subsidiary such that, after giving effect thereto, none of the above-described
10% thresholds shall be met. From and after the delivery of the documentation
required by the preceding sentence, such Subsidiary shall be deemed a
“Significant Subsidiary” for all purposes hereof; provided that no Foreign
Subsidiary shall be required to take the foregoing actions to the extent such
actions would result in material adverse federal income tax consequences (by
constituting an investment of earnings in United States property under
Section 956 (or a successor provision) of the Code, triggering an increase in
the gross income of MDDC or the Borrower pursuant to Section 951 (or a successor
provision) of the Code without corresponding credits or other offsets.

Upon the acquisition by the Credit Parties or any Significant Subsidiary (other
than any Foreign Subsidiary not required to deliver an amendment to the Security
Agreement in accordance with this Section 6.14) of any real property having
(i) a purchase price, or (ii) a combination of purchase price and anticipated
capital expenditures in connection therewith in excess of $10,000,000 the Credit
Parties shall deliver or cause such Significant Subsidiary to deliver, a
mortgage with respect thereto, together with such title insurance and other
ancillary documents as may be requested by the Administrative Agent.

6.15    Security Interest in Newly Acquired Property.  If the Credit Parties
shall at any time acquire any interest in property not covered by the Loan
Documents (excluding, however, property in which, pursuant to the Loan
Documents, the Credit Parties are not required to grant a security interest in
favor of any Secured Party or Term Lender), then promptly upon such acquisition
of property the Credit Parties shall execute, deliver and record a supplement to
the Loan Documents, reasonably satisfactory in form and substance to the
Administrative Agent, subjecting such interests to the Lien and security
interests created by the applicable Loan Documents (with the priority
contemplated thereby in favor of each Secured Party and Term Lender).

6.16    Preserving the Collateral.  The Credit Parties shall undertake all
actions which are necessary or appropriate in the reasonable judgment of the
Administrative Agent and as required by the Gaming Laws to (a) maintain the
Collateral Agent’s security interests under the Loan Documents in the Collateral
in full force and effect at all times (including the priority thereof) and
(b) preserve and protect the Collateral and protect and enforce the Credit
Parties’ rights and title and the respective rights of the Collateral Agent to
the Collateral.

 

78



--------------------------------------------------------------------------------

6.17    Application of Insurance and Condemnation Proceeds.

(a)      As a material inducement to the Lenders to enter into this Agreement,
if any Event of Loss shall occur with respect to Borgata or any part thereof,
the Credit Parties (i) shall diligently pursue their respective rights to
compensation against all relevant insurers, reinsurers and/or Governmental
Authorities, as applicable, in respect of such event and (ii) shall not, without
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), compromise or settle any claim involving an amount in
excess of $15,000,000 per claim.

(b)      All awards, amounts, damages, compensation, payments, settlements and
proceeds (including instruments) in respect of any Event of Loss including the
proceeds of any insurance policy required to be maintained by the Credit Parties
hereunder (other than business interruption insurance) and awards or settlements
from any condemnation (collectively, “Loss Proceeds”) paid by the insurers,
reinsurers, Governmental Authorities or other payors relating to a single loss
or series of related losses (i) in an aggregate amount of $15,000,000 or less
shall be retained by the applicable Credit Party for the restoration, repair or
replacement of the property with respect to which such Loss Proceeds were
received, (ii) in an aggregate amount of more than $15,000,000 but less than
$50,000,000 shall be used to repay the Revolving Loans (to the extent of the
Outstanding Amount), with availability under the Revolving Credit Facility in
the amount of such payment limited to the restoration, repair or replacement of
the property with respect to which such Loss Proceeds were received (and after
application to the Outstanding Amount of Revolving Loans shall be paid to the
Administrative Agent and held as cash collateral pending use of such cash
collateral for the repair or replacement of such property); provided that if the
Credit Parties shall not have commenced, or executed binding agreements to
commence, such restoration, repair or replacement within 12 months of the date
of receipt of such funds, the Revolving Credit Facility shall be permanently
reduced by the amount of such Loss Proceeds that have not been applied to repair
or replace property and after application to the Outstanding Amount of Revolving
Loans and the cash collateralization of any outstanding Letters of Credit, any
excess cash collateral shall be returned to the Borrower, and (iii) in an
aggregate amount of $50,000,000 or more shall be paid to the Administrative
Agent, to be held as cash collateral pending use of such cash collateral as
requested by the applicable Credit Party with the consent of the Required
Revolving Lenders (which consent shall not be unreasonably withheld or delayed),
or absent such consent, application of such cash collateral pursuant to
Section 2.07.

(c)      If any Loss Proceeds required to be used to repay Loans or paid to the
Administrative Agent pursuant to this Section 6.17 are paid directly to a Credit
Party or any Affiliate of any of a Credit Party by any insurer, reinsurer,
Governmental Authority or such other payor, (i) such Loss Proceeds shall be
received in trust for the Administrative Agent, (ii) such Loss Proceeds shall be
segregated from other funds of such Person and (iii) such Person shall pay (or,
if applicable, the Credit Party shall cause such Person to pay) such Loss
Proceeds over to the Administrative Agent in the same form as received (with any
necessary endorsement).

 

79



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

From the Effective Date and thereafter so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied, or any Letter of Credit shall remain outstanding:

7.01   Liens.    Each Credit Party shall not, and shall not permit any
Subsidiary to, directly or indirectly create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:

(a)      Liens pursuant to any Loan Document;

(b)      Liens pursuant to or required by the Senior Secured Indenture and the
Intercreditor Agreement;

(c)      Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof; provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(c);

(d)      Liens for taxes, assessments or other governmental charges or levies
not yet delinquent or thereafter payable without penalty or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e)      carriers’, warehousemen’s, mechanics’, suppliers’, materialmen’s,
landlords’ and repairmen’s Liens for labor done and materials and services
supplied and furnished or other like Liens (i) which are not filed or recorded
for a period of more than 60 days, (ii) which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person, or
(iii) which have been bonded or which the Title Company has agreed to insure
over, in either case in a manner satisfactory to the Administrative Agent;

(f)       pledges or deposits made or Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security or employment or insurance legislation, other than any
Lien imposed by ERISA;

(g)      deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(h)      easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, do not materially interfere
with the ordinary conduct of the business of the applicable Person;

(i)       Liens securing writs of attachment or similar instruments or judgments
for the payment of money not constituting an Event of Default under
Section 8.01(h) or securing appeal or other surety bonds related to such
judgments;

 

80



--------------------------------------------------------------------------------

(j)       Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition; and

(k)      Liens on cash securing Defeased Indebtedness.

7.02    Investments.  Each Credit Party shall not, and shall cause each
Subsidiary not to, directly or indirectly, make any Investments in any Person
that is not a Credit Party, except:

(a)      Investments held by the Credit Parties on the Effective Date as
reflected on the consolidated balance sheet of the Credit Parties dated
March 31, 2013;

(b)      Investments held by the Credit Parties or such Subsidiary in the form
of cash equivalents or short-term marketable securities;

(c)      any Investment required by a Gaming Board or made in lieu of payment of
a tax or in consideration of a reduction in tax;

(d)      [reserved];

(e)      advances to officers, directors and employees of the Credit Parties and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes consistent with past practice;

(f)       Investments by way of contributions to capital or purchases of
interests (directly or indirectly) by MDDC in the Borrower or in wholly-owned
Subsidiaries of MDDC;

(g)      Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

(h)      capital expenditures; and

(i)       other Investments not exceeding $35,000,000 in the aggregate during
the term of this Agreement, net of reductions in such Investments made pursuant
to this subsection (i) resulting from payments of dividends, repayments of loans
or advances or other transfers of assets or the satisfaction or reduction (other
than by means of payments by a Credit Party or any of its Subsidiaries) of
obligations of other Persons which have been Guaranteed.

7.03    Indebtedness.  The Credit Parties shall not, and shall cause each
Subsidiary not to, directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, except:

(a)       Indebtedness under the Loan Documents (for the avoidance of doubt,
Indebtedness under the Loan Documents shall not be subject to any limitations
set forth in clauses (b) through (i) below);

 

81



--------------------------------------------------------------------------------

(b)      (i) Indebtedness outstanding on the Effective Date under the Senior
Secured Indenture or under the Senior Secured Notes, (ii) any Indebtedness
issued or incurred in order to refinance any Term Facility and (iii) any
refinancings, refundings, renewals or extensions of any Indebtedness described
in subsections (i) and (ii); provided that, in the case of subsections (ii) and
(iii), the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by the amount of accrued
interest and fees and expenses, including premiums, incurred in connection
therewith; provided, further, that, in the case of subsections (ii) and (iii),
no such Indebtedness shall have a weighted average life to maturity earlier than
the weighted average maturity of the Indebtedness being refinanced, refunded,
renewed or extended; and provided, further, that, in the case of subsections
(ii) and (iii), such Indebtedness may be incurred up to 60 days prior to the
refinancing, refunding, renewal or extension of the applicable Indebtedness;

(c)      Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by the amount of accrued
interest and fees and expenses (including premiums, incurred in connection
therewith and by an amount equal to any existing commitments unutilized
thereunder); and provided, further, that any Indebtedness incurred to refinance,
refund, renew or extend such Indebtedness listed on Schedule 7.03 may be
incurred up to 60 days prior to the refinancing, refunding, renewal or extension
of the applicable Indebtedness;

(d)      obligations under Swap Contracts entered into by the Borrower with any
Lender (or any Person that was a Lender when such Swap Contract was executed) or
Affiliate of any Lender (or any Person that was a Lender when such Swap Contract
was executed) in the ordinary course of business and not for speculative
purposes; provided that in no event shall the notional principal amount of any
such obligations exceed the lesser of (i) the amount of Indebtedness being
hedged and (ii) $250,000,000;

(e)      Indebtedness in an aggregate amount not to exceed $35,000,000 at any
time outstanding; provided, however, that any secured Indebtedness permitted
hereunder shall be secured only by those assets that are purchased, leased or
financed with the funds provided thereby and additions and accessions thereto;

(f)       unsecured Indebtedness of the Borrower or MDDC to any member of
Holding Co. or their Affiliates on terms and subject to conditions (including
subordination) acceptable to the Administrative Agent;

(g)      unsecured Indebtedness of MDDC to the Borrower, of the Borrower to MDDC
and of any wholly-owned Subsidiary to MDDC, the Borrower or another Subsidiary;

(h)      Subordinated Debt to the extent otherwise permitted under the Senior
Secured Indenture, having covenants, amortization, events of default,
subordination terms and final maturity reasonably satisfactory to the
Administrative Agent; and

(i)       Indebtedness (to the extent that the incurrence thereof does not
result in incurrence by the Credit Parties of any obligation for the payment of
borrowed money of any Person other than a Loan Party) solely in respect of
performance bonds; provided that such Indebtedness was incurred in the ordinary
course of business of the Credit Parties.

 

82



--------------------------------------------------------------------------------

7.04    Consolidation, Merger, Etc.    The Credit Parties and Subsidiaries will
not liquidate or dissolve, consolidate with, or merge into or with, any other
Person, or purchase or otherwise acquire all or substantially all of the stock
or assets of any Person (or of any division thereof); provided, however, that
(a) any Subsidiary that has aggregate assets of less than $100,000 may liquidate
or dissolve; (b) any Subsidiary may liquidate or dissolve voluntarily into, and
may merge with and into, any Loan Party; and (c) either Credit Party may merge
with and into the other Credit Party.

7.05    Permitted Dispositions.  The Credit Parties will not, and shall cause
each Loan Party not to, directly or indirectly, make any Disposition or enter
into any agreement to make any Disposition unless (i) such agreement includes an
express condition precedent to closing that the Credit Parties shall have
obtained all requisite consents under this Agreement or (ii) (A) the net
proceeds of such Disposition are used solely to repay the Obligations and/or
Senior Secured Notes, and (B) such Disposition is made at the fair market value,
except:

(a)      Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)      Dispositions of inventory in the ordinary course of business;

(c)      Dispositions of equipment to the extent that (i) such equipment is
exchanged for credit against the purchase price of similar replacement equipment
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of replacement property;

(d)      Dispositions of property by any Loan Party to any other Loan Party;

(e)      Dispositions permitted by Section 7.04; and

(f)      Dispositions by the Borrower and Loan Parties not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property Disposed of in reliance on this clause (f) in any
fiscal year shall not exceed $15,000,000;

provided, however, that any Disposition pursuant to clauses (a) through
(f) shall be for fair market value. For purposes of this Section 7.05 “fair
market value” shall be conclusively evidenced by approval of such Disposition by
the board of directors of the Person disposing such Property or by a Responsible
Officer pursuant to authority delegated to such Responsible Officer by the board
of directors of the Person disposing such Property.

7.06    Restricted Payments, Etc.

(a)      MDDC shall not make, and shall not permit any of its Subsidiaries
(including the Borrower) to make, any Restricted Payment unless the Total
Leverage Ratio, after giving effect thereto, will be 4.0 to 1.0 or less.

 

83



--------------------------------------------------------------------------------

(b)      Notwithstanding the limitations of subsection (a) above:

(i)       for so long as MDDC is treated as a partnership or other substantially
similarly treated pass-through entity for United States federal income tax
purposes, MDDC shall be permitted to make dividends and distributions to the
member of MDDC, in an amount not to exceed the Tax Amount for the Related
Period; and

(ii)      MDDC and its Subsidiaries shall be permitted to make Restricted
Payments on or after the Effective Date not to exceed, together with all other
Restricted Payments made pursuant to this subsection (b)(ii), $10,000,000.

(c)      Except as provided in subsection (d), no Restricted Payments otherwise
permitted by subsection (a) or (b)(ii) shall be made if a Default or Event of
Default shall have occurred and be continuing or if a Default will result after
giving effect thereto.

(d)      Notwithstanding the foregoing, this Section 7.06 shall not prohibit the
payment of any cash dividends within 60 days after the date of its declaration
if such dividend could have been paid on the date of its declaration in
compliance with such provisions.

7.07   Change in Nature of Business.  The Credit Parties shall not, and shall
cause each Subsidiary not to, directly or indirectly, engage in any material
line of business substantially different from those lines of business conducted
by the Credit Parties and their Subsidiaries on the Effective Date or any
business substantially related or incidental thereto.

7.08   Transactions with Affiliates.  The Credit Parties will not sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate (each of the foregoing, an “Affiliate Transaction”),
unless such Affiliate Transaction is on terms that are no less favorable to such
Credit Party than those that would have been obtained in a comparable
transaction by such Credit Party with an unrelated Person. Notwithstanding the
foregoing, no charitable organization in which any officer of a Credit Party
shall be associated shall be deemed to be an Affiliate for purposes of this
Section 7.08. Without limitation of the foregoing, the Credit Parties will not
pay, or cause to be paid, any management fees to any of their Affiliates;
provided, however, that notwithstanding the foregoing the Credit Parties may
reimburse their Affiliates for their actual out-of-pocket expenses as provided
in the Operating Agreement and the Organization Documents of the Credit Parties
in connection with their provision of services to Borgata and the Credit Parties
may pay management fees to their Affiliates if (i) the Total Leverage Ratio as
of the end of the preceding fiscal quarter was less than 4.5 to 1.0, (ii) after
giving effect thereto, the Total Leverage Ratio will be less than 4.5 to 1.0,
and (iii) no Default shall have occurred and be continuing or result after
giving effect thereto.

7.09    Burdensome Agreements.  The Credit Parties shall not, and shall cause
each Subsidiary not to, directly or indirectly, enter into any Contractual
Obligation (other than this Agreement, any other Loan Document, the Senior
Secured Indenture, the Intercreditor Agreement, other agreements required
thereby and agreements relating to Indebtedness incurred pursuant to
Section 7.03(b)) that (a) limits the ability (i) of any Subsidiary to make
dividends and

 

84



--------------------------------------------------------------------------------

distribution to the Borrower or MDDC or to otherwise transfer property to the
Borrower or MDDC, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.03(b) or
Section 7.03(d) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure the Obligations.

7.10    Stock of Significant Subsidiaries.    From and after the date on which
any Subsidiary becomes a “Significant Subsidiary” MDDC will not permit such
Subsidiary to issue any Capital Stock (whether for value or otherwise) to any
Person other than MDDC or another Subsidiary of MDDC.

7.11    Financial Covenant.  The Credit Parties shall not permit Consolidated
EBITDA as of the last day of any period of four fiscal quarters of the Credit
Parties to be less than $110,000,000.

7.12    Use of Proceeds.  The Credit Parties shall not use the proceeds of any
Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulations U and X of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

7.13    Repurchase and Redemption of Certain Indebtedness.    So long as any
Revolving Lender shall have any Revolving Commitment hereunder, any Revolving
Loan or other Secured Obligation shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, each Credit Party shall not, and
shall not permit any Subsidiary to, purchase or redeem any Indebtedness
outstanding pursuant to Section 7.03(b); provided that:

(a)      the Credit Parties may repay, purchase or redeem Indebtedness
outstanding pursuant to Section 7.03(b) at any time so long as (i) Consolidated
EBITDA, as calculated without reference to the proviso to the definition
thereof, as of the last day of the prior fiscal quarter for the period of four
fiscal quarters ending prior to the date of such repayment, purchase or
redemption, was equal to or greater than $125,000,000; and (ii) after giving
effect to any such purchase, the Revolving Credit Facility would exceed the sum
of (A) the Outstanding Amount of Revolving Loans plus (B) the Outstanding Amount
of L/C Obligations by at least $10,000,000;

(b)      the Credit Parties may purchase or redeem up to 10% of the outstanding
principal amounts of the 2015 Notes using (i) the proceeds of Revolving Loans
and/or cash on hand and (ii) the rebate of CRDA Donations; and

(c)      the Credit Parties may purchase or redeem Senior Secured Notes using
the proceeds of any Incremental Term Facility pursuant to Section 6.11(b).

Notwithstanding the foregoing, the Credit Parties may refinance Indebtedness
outstanding pursuant to Section 7.03(b) in accordance with the limitations set
forth therein.

 

85



--------------------------------------------------------------------------------

7.14    Sanctions.    The Credit Parties shall not, and shall not permit any of
their respective Subsidiaries to, directly or indirectly, use the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default.  Any of the following shall constitute an Event of
Default:

(a)      Non-Payment.  The Credit Parties fail to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five Business Days after the same becomes due, any interest on any
Loan or on any L/C Obligation, any fee due hereunder, or any other amount
payable hereunder or under any other Loan Document; or

(b)      Specific Covenants.    The Credit Parties fail to perform or observe
any term, covenant or agreement contained in Sections 7.04, 7.05, 7.06, 7.07,
7.10, 7.11, 7.12, 7.13 or 7.14; or

(c)      Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice shall have been given to the Borrower by the
Administrative Agent; or

(d)      Representations and Warranties.    Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of a
Credit Party or any other Loan Party herein, in any other Loan Document, or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e)      Cross-Default.  (i) The Credit Parties or any Subsidiary (A) fails to
make any payment when due after giving effect to any applicable notice and cure
periods (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness outstanding pursuant to
Section 7.03(b) or any other Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $35,000,000, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, in each case after giving effect to any applicable notice and cure
periods, the effect of which default or other event is to cause, or to permit
the holder or holders of such Indebtedness or the beneficiary or beneficiaries
of such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or

 

86



--------------------------------------------------------------------------------

beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) any counterparty under Swap Contract terminates
such Swap Contract as a result of an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Credit Party or any Subsidiary is the Defaulting Party (as defined
in such Swap Contract) or (B) any Termination Event (as so defined) under such
Swap Contract as to which a Credit Party or any Subsidiary is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Credit Party or such Subsidiary as a result thereof is greater than $15,000,000
and such Credit Party or such Subsidiary, as the case may be, has not paid such
Termination Value within 30 days of the due date thereof, unless such
termination or such Termination Value is being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves in
accordance with GAAP have been provided; or

(f)      Insolvency Proceedings, Etc.  Either Credit Party or any of their
Significant Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)      Inability to Pay Debts; Attachment.  (i) Either Credit Party or any
Significant Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 calendar days after its issue or levy; or

(h)      Judgments.    There is entered against either Credit Party or any
Significant Subsidiary a final non-appealable judgment or order for the payment
of money in an aggregate amount in excess of $35,000,000 (to the extent not
covered by independent third-party insurance of a solvent insurer and as to
which the insurer does not dispute coverage) and either (i) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(ii) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(i)      ERISA.    (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $15,000,000,
or (ii) a Credit Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $15,000,000; or

 

87



--------------------------------------------------------------------------------

(j)       Invalidity of Loan Documents.    Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect and, in the reasonable judgment of the Required Lenders, such
circumstance is materially adverse to the interests of the Lenders; or any Lien
in favor of the Collateral Agent on a material portion of the Collateral any
time after its perfection and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect and, in the reasonable judgment of the Required Lenders, such
circumstance is materially adverse to the interests of the Lenders; or any Loan
Party or any other Person contests in any manner the validity or enforceability
of any Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

(k)       Change of Control.  There occurs any Change of Control; or

(l)        License Revocation.  The occurrence of a License Revocation that
continues for fifteen consecutive calendar days with respect to gaming
operations at Borgata; or

(m)      Governmental Approvals.  Any Loan Party shall fail to obtain, renew,
maintain or comply with any such governmental approvals as shall be necessary
(i) for the execution, delivery or performance by such Loan Party of its
obligations, or the exercise of its rights, under the Loan Documents, or
(ii) for the grant of the Liens created under the Mortgage, the Trademark
Security Agreement or the Security Agreement or for the validity and
enforceability or the perfection of or exercise by the Collateral Agent of its
rights and remedies under the Mortgage, the Trademark Security Agreement or the
Security Agreement; or any such governmental approval shall be revoked,
terminated, withdrawn, suspended, modified or withheld or shall cease to be
effective; or any proceeding shall be commenced by or before any Governmental
Authority for the purpose of revoking, terminating, withdrawing, suspending,
modifying or withholding any such governmental approval and such proceeding is
not dismissed within 60 days; and such failure, revocation, termination,
withdrawal, suspension, modification, cessation or commencement is reasonably
likely to materially adversely affect (A) the rights or the interests of the
Lenders under the Loan Documents or (B) the ability of the Loan Parties to
perform their obligations under the Loan Documents; or

(n)       Liens on Shares of Significant Subsidiaries.  Any Lien, other than a
Lien in favor of the Collateral Agent, shall be placed on any Capital Stock of
any Significant Subsidiary.

8.02    Remedies Upon Event of Default.    If any Event of Default occurs and is
continuing, the Administrative Agent:

(a)      shall, at the request of, or may, with the consent of, the Required
Revolving Lenders, take any or all of the following actions:

(i)      declare the Revolving Commitment of each Revolving Lender to make
Revolving Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions to be terminated, whereupon such commitments and obligation shall be
terminated;

 

88



--------------------------------------------------------------------------------

(ii)      declare the unpaid principal amount of all outstanding Revolving
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document with respect to the Revolving
Credit Facility to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower;

(iii)      require that the Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and

(iv)      subject to the Intercreditor Agreement, exercise on behalf of itself,
the Revolving Lenders, the Swing Line Lender and the L/C Issuer all rights and
remedies available to it, the Lenders, the Swing Line Lender and the L/C Issuer
under the Loan Documents or applicable law; and

(b)      shall, at the request of, or may, with the consent of, the Required
Term Lenders under any Term Facility, take any or all of the following actions:

(i)       declare the Term Commitment of each Term Lender under such Facility to
make Term Loans to be terminated, whereupon such commitments shall be
terminated;

(ii)      declare the unpaid principal amount of all outstanding Term Loans
under such Facility, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document with respect
to such Facility to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrower; and

(iii)      subject to the Intercreditor Agreement, exercise on behalf of itself
and the Term Lenders under such Facility all rights and remedies available to it
and the Term Lenders under such Facility under the Loan Documents or applicable
law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Credit Party under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

8.03    Application of Funds.    After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.14 and 2.15, and after the occurrence of an Event of Default, subject
to the terms of the Intercreditor Agreement, all amounts received by the Lenders
and the Administrative Agent pursuant to Section 2.07(b)(ii) shall, be applied
by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts other than principal and interest
(including Attorney Costs and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

 

89



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Revolving Lenders, Swing Line Lender and L/C Issuer
(including Attorney Costs and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, interest on the Revolving Loans, Swing Line Loans,
L/C Borrowings and other Obligations (other than Obligations under any Term
Facility) and interest payments under any Secured Hedge Agreements, ratably
among the Revolving Lenders, the Hedge Banks and the L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans, Swing Line Loans and L/C Borrowings and
remaining payments due to any Hedge Bank under any Secured Hedge Agreement,
ratably among the Revolving Lenders, the Hedge Banks, the Swing Line Lender and
the L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized
pursuant to Sections 2.03 and 2.14;

Sixth, to the Collateral Agent for application in accordance with the
Intercreditor Agreement; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank. Each Hedge Bank not a party to the Credit Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

 

90



--------------------------------------------------------------------------------

ARTICLE IX

ADMINISTRATIVE AGENT

9.01    Appointment and Authorization of Administrative Agent.  (a) Each Lender
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b)      The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Article IX with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in this Article IX and in the
definition of “Agent-Related Person” included the L/C Issuer with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
the L/C Issuer.

(c)      Each Lender hereby irrevocably authorizes and designates the
Administrative Agent to enter into the Intercreditor Agreement and to take all
other actions necessary for the execution and enforcement thereof.

9.02    Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through its Related
Parties and shall be entitled to advice of counsel and other consultants or
experts concerning all matters pertaining to such duties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Administrative Agent. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

91



--------------------------------------------------------------------------------

9.03    Liability of Administrative Agent.  No Agent-Related Person shall (a) be
liable to any Lender or participant for any action taken or omitted to be taken
by any of them under or in connection with this Agreement or any other Loan
Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), or (b) be responsible in any manner to any Lender or Participant
for any recital, statement, representation or warranty made by any Loan Party or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any Affiliate
thereof.

9.04    Reliance by Administrative Agent.    (a) The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
electronic mail message, statement or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any Loan Party), independent accountants and other experts selected
by the Administrative Agent. The Administrative Agent shall be fully justified
in failing or refusing to take any action under any Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or such greater
number of Lenders as may be expressly required hereby in any instance) and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

(b)      For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

9.05    Notice of Default.    The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to such

 

92



--------------------------------------------------------------------------------

Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however, that unless and until the Administrative Agent
has received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable or in the best interest of the
Lenders.

9.06    Credit Decision; Disclosure of Information by Administrative
Agent.  Each Lender acknowledges to the Administrative Agent that no
Agent-Related Person has made any representation or warranty to it, and that no
act by the Administrative Agent hereafter taken, including any consent to and
acceptance of any assignment or review of the affairs of any Loan Party or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder. Each Lender also
represents to the Administrative Agent that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
herein, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

9.07    Indemnification of Administrative Agent.    Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided, however,
that no Lender shall be liable for the payment to any Agent-Related Person of
any portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent-Related Person’s own gross negligence or willful misconduct,
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07. Without limitation of the
foregoing, each Lender shall reimburse the Administrative Agent (to the extent
not reimbursed by or on behalf of any Loan Party and without limiting the
obligation of any Loan Party to do so), upon written demand (specifying the
basis of such demand) for its ratable share of any costs or out-of-pocket
expenses (including Attorney Costs) incurred by the Administrative Agent in

 

93



--------------------------------------------------------------------------------

connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section 9.07 shall survive termination of the Facilities,
the payment of all other Obligations and the resignation of the Administrative
Agent.

9.08    Administrative Agent in its Individual Capacity.    Wells Fargo and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though Wells Fargo were not
the Administrative Agent or, if applicable, the L/C Issuer hereunder and without
notice to or consent of the Lenders. The Lenders acknowledge that, pursuant to
such activities, Wells Fargo or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Wells Fargo shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent
or, if applicable, the L/C Issuer, and the terms “Lender” and “Lenders” include
Well Fargo in its individual capacity.

9.09    Successor Administrative Agent.    The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Borrower and the Lenders;
provided that any such resignation by the Administrative Agent shall also
constitute its resignation as L/C Issuer, if applicable. If the Person serving
as Administrative Agent is a Defaulting Lender pursuant to clause (c) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person elect to
remove such Person as Administrative Agent. If the Administrative Agent resigns
or is removed under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor administrative agent for the Lenders, which
successor administrative agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default (which consent of
the Borrower shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of the Administrative Agent or by the date that is 30 days after notice to the
Administrative Agent that it is to be removed pursuant to this Section 9.09, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, the
Person acting as such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring or removed Administrative Agent and
L/C Issuer and the respective terms “Administrative Agent” and “L/C Issuer”
shall mean such successor administrative agent and Letter of Credit issuer, the
retiring or removed Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated and the retiring or removed L/C
Issuer’s rights, powers and duties as such shall be terminated, without any
other or further act or deed on the part of such retiring or removed L/C Issuer
or any other Lender, other than the obligation of the successor L/C Issuer to
issue letters of credit in substitution for the Letters of Credit, if any,

 

94



--------------------------------------------------------------------------------

outstanding at the time of such succession or to make other arrangements
satisfactory to the retiring or removed L/C Issuer to effectively assume the
obligations of the retiring or removed L/C Issuer with respect to such Letters
of Credit. After any retiring or removed Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit and to the benefit of its
sub-agents and Related Parties as to any actions taken or omitted to be taken by
it while the retiring or removed Administrative Agent was Administrative Agent
under this Agreement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation or a notice to an
Administrative Agent of its removal pursuant to this Section 9.09, the retiring
Administrative Agent’s resignation or removal shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.

9.10   Administrative Agent May File Proofs of Claim.  In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b)      to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

95



--------------------------------------------------------------------------------

9.11    Collateral and Guaranty Matters.    The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

(a)       to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Facilities and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Hedge Agreements as to which arrangements satisfactory to the applicable Hedge
Bank shall have been made) and the expiration, termination or Cash
Collateralization of all Letters of Credit, (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii) subject to Section 10.01, if approved, authorized or
ratified in writing by the Required Lenders;

(b)       to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(j); and

(c)       to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11.

The Lenders irrevocably authorize the Administrative Agent, at any time upon the
direction of the Required Lenders, to credit bid, or to direct the Collateral
Agent to credit bid, all or any portion of the Obligations in any foreclosure
sale relating to the Collateral.

9.12    Other Agents; Arrangers and Managers.  None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“co-syndication agent,” “co-documentation agent,” “managing agent,” “joint book
manager” or “joint lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of such Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified (in the aforementioned capacities) in deciding to
enter into this Agreement or in taking or not taking action hereunder.

9.13    Secured Hedge Agreements.    No Hedge Bank that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or any other Loan Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be obligated to any Lender to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Hedge

 

96



--------------------------------------------------------------------------------

Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Hedge Bank.

ARTICLE X

MISCELLANEOUS

10.01   Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by a
Credit Party or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Credit Parties or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a)        extend or increase the Commitment of any Lender without the written
consent of such Lender;

(b)       postpone any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees or other amounts due to the Lenders
(or any of them) without the written consent of each Lender directly affected
thereby;

(c)       reduce or forgive the principal of, or the rate of interest specified
herein or in any other Loan Document on, any Loan or L/C Borrowing, or (subject
to clause (v) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided, however, that only
the consent of (i) the Required Lenders shall be necessary to amend the
definition of “Default Rate”, (ii) the Required Revolving Lenders shall be
necessary to waive any obligation of the Borrower to pay Letter of Credit Fees
at the Default Rate or (iii) the Required Revolving Lender or Required Term
Lenders under any Facility shall be necessary to waive any obligation of the
Borrower to pay interest with respect to such Facility at the Default Rate;

(d)        change (i) Section 8.03 without the written consent of each Lender or
(ii) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.07, in any manner that materially and
adversely affects the Lenders under a Facility without the written consent of
(i) if such Facility is a Term Facility, the Required Term Lenders under such
Facility and (ii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders;

(e)        change (i) the definition of “Required Revolving Lenders” or
“Required Term Lenders” without the written consent of each Lender under each
applicable Facility or (ii) any provision of this Section 10.01 or the
definition of “Required Lenders” or any other provision hereof (other than as
specified in clause (i) of this subsection (e)) specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender under any affected Facility;

 

97



--------------------------------------------------------------------------------

(f)      release MDDC or all or substantially all of the Guarantors from the
Guaranty without the written consent of each Lender;

(g)     release all or substantially all of the Collateral without the written
consent of each Lender; or

(h)     (i) waive any condition set forth in Section 4.01 without the written
consent of the Required Lenders, or (ii) waive any condition set forth in
Section 4.02 with respect to any Credit Extension under any Facility without the
written consent of the Required Revolving Lenders or Required Term Lenders under
such Facility;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.07(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) a matter
requiring the consent of each affected Lender pursuant to clauses (a) through
(c) of this Section 10.01 shall require the consent of each affected Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.

10.02  Notices and Other Communications; Facsimile Copies.

(a)      General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (b) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i)      if to the Credit Parties, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or

 

98



--------------------------------------------------------------------------------

telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii)      if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Credit Parties,
the Administrative Agent, the L/C Issuer and the Swing Line Lender.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)      Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or any
Credit Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

(c)      Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent, the L/C Issuer and the Lenders. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

(d)      Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of a Credit Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Credit Parties shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of a Credit Party. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

99



--------------------------------------------------------------------------------

10.03  No Waiver; Cumulative Remedies.    No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.04  Attorney Costs, Expenses and Taxes.    The Credit Parties agree (a) to
pay or reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, (b) to pay or
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs, and (c) after the occurrence and during the continuance of an Event of
Default, to pay or reimburse each Lender for all reasonable out-of-pocket costs
and expenses incurred in connection with any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent. All amounts due under this Section 10.04 shall be payable
within ten Business Days after demand therefor. The agreements in this
Section 10.04 shall survive the termination of the Facilities and repayment of
all other Obligations.

10.05  Indemnification by the Credit Parties.    Whether or not the transactions
contemplated hereby are consummated, the Credit Parties shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Related
Parties (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by a Credit Party, any Subsidiary or any
other Loan Party, or any Environmental Liability related

 

100



--------------------------------------------------------------------------------

in any way to a Credit Party, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding), whether brought by a
third party or by the Borrower or any other Loan Party and regardless of whether
any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through DebtX or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee have any liability for
any indirect or consequential damages relating to this Agreement or any other
Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Effective Date). All amounts due under
this Section 10.05 shall be payable within ten Business Days after demand
therefor. The agreements in this Section 10.05 shall survive after the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Facilities and the repayment, satisfaction or discharge of
all the other Obligations.

To the fullest extent permitted by applicable law, the Credit Parties shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof. No Indemnitee referred
to in the foregoing paragraph shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

10.06    Payments Set Aside.    To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of set-off, and such payment or the proceeds of such set-off or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

 

101



--------------------------------------------------------------------------------

10.07  Successors and Assigns.

(a)      The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Credit Parties may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section 10.07, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section 10.07, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 10.07, or (iv) to
an SPC in accordance with the provisions of subsection (g) of this Section 10.07
(and any other attempted assignment or transfer by any party hereto shall be
null and void ab initio). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section 10.07 and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)      Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans held
by any Revolving Lender) at the time owing to it); provided that (i) except in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans under a Facility at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender under the
applicable Facility or an Approved Fund with respect to a Lender under the
applicable Facility, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than (x) $2,500,000, in the case of the Revolving Credit Facility, and
(y) $1,000,000, in the case of any Term Facility (in each case treating
assignments to two or more Approved Funds under common management as one
assignment for purposes of the minimum amount), unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Swing Line Loans; (iii) any assignment of a Revolving Commitment must be
approved by the Administrative Agent, the L/C Issuer, the Swing Line Lender and,
so long as no Event of Default has occurred and is continuing, the Borrower
(each consent not to be unreasonably withheld or delayed); provided that such
approvals of the Administrative Agent and the Borrower shall not be required if
the proposed assignee is itself a Revolving Lender (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee) or an Affiliate or
Approved Fund thereof; (iv) any assignment of a Term Commitment or a Term Loan
must be approved by the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower (each consent not to be
unreasonably withheld or delayed); provided that such approvals shall not be

 

102



--------------------------------------------------------------------------------

required if the proposed assignee is itself a Term Lender or an Affiliate or
Approved Fund thereof; (v) no such assignment shall be made (A) to a Credit
Party or any of their respective Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), (C) to a natural Person or (D) to any competitor of any Loan
Party without the consent of the Borrower in its sole discretion; and (v) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500. Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section 10.07, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.07.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer, the Swing Line
Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans and
participations in Letters of Credit and Swing Line Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(c)      The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Credit Parties, the Administrative Agent and

 

103



--------------------------------------------------------------------------------

the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Credit Parties at any reasonable time and from
time to time upon reasonable prior notice. In addition, at any time that a
request for a consent for a material or other substantive change to the Loan
Documents is pending, any Lender wishing to consult with other Lenders in
connection therewith may request and receive from the Administrative Agent a
copy of the Register.

(d)      Any Lender may at any time, without the consent of, or notice to, the
Credit Parties or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower, any of the Borrower’s Affiliates
or Subsidiaries or any competitor or Affiliate of a competitor of the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Credit
Parties, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
that (i) reduces the fees, interest rate or principal payable directly or
indirectly to such Participant (or such Lender in respect of such Participant),
(ii) increases the Commitment of such Participant (or such Lender in respect of
such Participant) or (iii) extends the final maturity date for the Loans held by
such Participant (or such Lender in respect of such Participant). Subject to
subsection (e) of this Section 10.07, the Credit Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section 10.07. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.13 as though it were a Lender.

(e)      A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 10.15 as though
it were a Lender.

(f)      Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its

 

104



--------------------------------------------------------------------------------

obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto. In the case of any Lender that is a fund that invests in bank
loans, such Lender may, without the consent of Borrower or the Administrative
Agent, collaterally assign or pledge all or any portion of its rights under this
Agreement, including the Loans and Notes or any other instrument evidencing its
rights as a Lender under this Agreement, to any holder of, trustee for, or any
other representative of holders of, obligations owed or securities issued, by
such fund, as security for such obligations or securities.

(g)      Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Committed Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Committed Loan, and (ii) if
an SPC elects not to exercise such option or otherwise fails to make all or any
part of such Committed Loan, the Granting Lender shall be obligated to make such
Committed Loan pursuant to the terms hereof or, if it fails to do so, to make
such payment to the Administrative Agent as is required under
Section 2.12(c)(ii). Each party hereto hereby agrees that (A) neither the grant
to any SPC nor the exercise by any SPC of such option shall increase the costs
or expenses or otherwise increase or change the obligations of the Credit
Parties under this Agreement (including its obligations under Section 3.04),
(B) no SPC shall be liable for any indemnity or similar payment obligation under
this Agreement for which a Lender would be liable, and (C) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Committed Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Committed
Loan were made by such Granting Lender. In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (1) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its right to receive payment with respect to any Committed Loan to
the Granting Lender and (2) disclose on a confidential basis any non-public
information relating to its funding of Committed Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(h)      Notwithstanding anything to the contrary contained herein, if at any
time the L/C Issuer assigns all of its Revolving Commitment and Loans pursuant
to subsection (b) above, the L/C Issuer may, upon 30 days’ notice to the
Borrower and the Revolving Lenders, resign as L/C Issuer. In the event of any
such resignation as L/C Issuer, the Borrower shall be entitled to appoint from
among the Revolving Lenders a successor L/C Issuer hereunder; provided, however,
that no failure by the Borrower to appoint any such successor shall affect the
resignation of such L/C Issuer as L/C Issuer. If the L/C Issuer resigns as L/C
Issuer, it shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of

 

105



--------------------------------------------------------------------------------

Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Revolving Lenders to make Base Rate Committed Loans or fund risk participations
in Unreimbursed Amounts pursuant to Section 2.03(c)).

(i)        Notwithstanding anything to the contrary contained herein, if at any
time the Swing Line Lender assigns all of its Revolving Commitment and Loans
pursuant to subsection (b) above, the Swing Line Lender may resign as Swing Line
Lender upon 30 days’ notice to the Borrower and the Revolving Lenders. In the
event of any such resignation as Swing Line Lender, the Borrower shall be
entitled to appoint from among the Revolving Lenders a successor Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of such Swing Line Lender as
Swing Line Lender. If the Swing Line Lender resigns as Swing Line Lender, it
shall retain all the rights and obligations of the Swing Line Lender hereunder
with respect to all Swing Line Loans outstanding as of the effective date of its
resignation as Swing Line Lender (including the right to require the Revolving
Lenders to make Base Rate Committed Loans pursuant to Section 2.04(c)).

(j)        Notwithstanding anything in this Section 10.07 to the contrary, the
rights of the Lenders to make assignments of their Loans and corresponding
Commitments therefor shall be subject to the approval of any Gaming Board, to
the extent required by applicable Gaming Laws.

10.08  Confidentiality.    Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ Related Parties that need to know such information (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.08, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (ii) any pledgee referred
to in Section 10.07(f), or (iii) any actual or prospective counterparty (or its
Related Parties) to any swap or derivative transaction relating to the Borrower
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section 10.08 or (y) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a source other than the
Credit Parties. For purposes of this Section 10.08, “Information” means all
information received from the Credit Parties, any of their Subsidiaries or any
of their Affiliates relating to the Credit Parties, any Subsidiary or any
Affiliate or any of their respective businesses, other than any such information
that is available to the Administrative Agent, any Lender or any of their
respective Related Parties on a nonconfidential basis prior to disclosure to any
such Person by a Credit Party, any Subsidiary or any Affiliate thereof, provided
that, in the case of information received from a Credit Party or any Subsidiary

 

106



--------------------------------------------------------------------------------

or Affiliate thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 10.08
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

10.09    Set-off.    In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent,
each Lender is authorized at any time and from time to time, without prior
notice to a Credit Party or any other Loan Party, any such notice being waived
by each Credit Party (on its own behalf and on behalf of each Loan Party) to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Credit Parties and the Administrative Agent
after any such set-off and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.

10.10    Interest Rate Limitation.    Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.11    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

10.12    Integration.    This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

 

107



--------------------------------------------------------------------------------

10.13    Survival of Representations and Warranties.    All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.14    Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.15    Tax Forms.  (a) (i) Each Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall
deliver to the Administrative Agent, prior to receipt of any payment subject to
withholding under the Code (or upon accepting an assignment of an interest
herein), two duly signed completed originals of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, withholding tax on all payments to be made to
such Foreign Lender by the Borrower pursuant to this Agreement) or IRS Form
W-8ECI or any successor thereto (relating to all payments to be made to such
Foreign Lender by the Borrower pursuant to this Agreement) or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Foreign Lender is entitled to an exemption from, or reduction of, U.S.
withholding tax, including any exemption pursuant to Section 881(c) of the Code.
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Administrative Agent such additional duly completed and signed
originals of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement, (B) promptly notify the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (C) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws that the Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.

 

108



--------------------------------------------------------------------------------

(ii)      Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed originals
of the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed originals of IRS Form W-8IMY
(or any successor thereto) and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

(iii)      The Borrower shall not be required to pay any additional amount to
any Foreign Lender under Section 3.01 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a) or (C) any Taxes imposed on any
“withholdable payment” payable to such recipient as a result of the failure of
such recipient to satisfy the applicable requirements as set forth in FATCA
after December 31, 2012; provided that if such Lender shall have satisfied the
requirement of this Section 10.15(a) on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.15(a) shall relieve the Borrower of
its obligation to pay any amounts pursuant to Section 3.01 in the event that, as
a result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate.

(iv)      If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent (A) a certification signed
by the chief financial officer, principal accounting officer, treasurer or
controller, and (B) other documentation reasonably requested by the Borrower and
the Administrative Agent sufficient for the Administrative Agent and the
Borrower to comply with their obligations under FATCA and to determine that such
Lender has complied with such applicable reporting requirements.

 

109



--------------------------------------------------------------------------------

(v)      The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 10.15(a).

(b)      Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed originals of
IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may backup withhold from any interest payment to such
Lender an amount equivalent to the applicable backup withholding amount imposed
by the Code, without reduction.

(c)      If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section 10.15, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section 10.15 shall survive the termination of the Facilities, repayment of
all other Obligations hereunder and the resignation of the Administrative Agent.

10.16  Replacement of Lenders.

(a)      The Borrower shall have the right to remove a Revolving Lender as a
party to this Agreement at any time upon notice to the Administrative Agent and
such Lender, including any Disqualified Lender. If the Borrower elects to remove
a Revolving Lender pursuant to this Section 10.16, the Revolving Lender being
removed shall within five Business Days after notice of removal pursuant to this
Section 10.16 execute and deliver an Assignment and Assumption covering its
Revolving Loans and Revolving Commitments in favor of one or more Eligible
Assignees designated by the Borrower and reasonably acceptable to the
Administrative Agent, subject to payment of a purchase price by such Eligible
Assignees in an amount equal to the principal, interest and fees (including
accrued Letter of Credit Fees under Section 2.03) owed to such Lender and any
costs and compensation owed to such Lender under Article III (the “Assignment
Purchase Price”), except that with respect to a purchase from a Disqualified
Lender, the purchase price shall be the lesser of the market price or the
Assignment Purchase Price or such other price determined by the Gaming
Authorities (a “Disqualified Lender Assignment Price”); provided that no
Revolving Lender shall be required to make such an assignment to any such
Eligible Assignee to the extent such Lender is not legally permitted to make
such an assignment to such Eligible Assignee. The interests of any Disqualified
Lender under this Credit Agreement shall be subject to the regulatory
jurisdiction of all Gaming Authorities. In addition to the foregoing, so long as
there does not exist a Default or Event of Default, the Borrower may upon five
Business Days’ notice to the Administrative Agent and any Revolving Lender,
prepay the Revolving Loans of such Revolving Lender, terminate such Revolving
Lender’s Revolving Commitments and/or reduce the Revolving Credit Facility by
the amount of such Revolving Lender’s Revolving Commitment. Further, and
notwithstanding the existence of a Default or an Event of Default, the Borrower
may upon five Business Days’ notice to the Administrative Agent and any
Disqualified Lender, prepay the Revolving Loans of such

 

110



--------------------------------------------------------------------------------

Disqualified Lender, terminate such Disqualified Lender’s Revolving Commitments
and reduce the Revolving Credit Facility by the amount of such Disqualified
Lender’s Revolving Commitment. The Revolving Commitment of any Revolving Lender
described in the preceding two sentences shall be terminated upon the payment by
the Borrower to such Lender of a purchase price in an amount equal to the
Assignment Purchase Price or the Disqualified Lender Assignment Price, as
applicable.

(b)      If any Lender requests compensation pursuant to the provisions of
Section 3.01, 3.04 or 3.06, or if any Lender is a Defaulting Lender, a
Non-Consenting Lender or a Disqualified Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.07), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(i)      the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.07(b);

(ii)      such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), or if such Lender is a Disqualified
Lender, the Disqualified Lender Assignment Price;

(iii)      in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)      such assignment does not conflict with applicable Laws; and

(v)      in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.17    Governing Law.    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE (INCLUDING FOR SUCH PURPOSES
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK); PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

 

111



--------------------------------------------------------------------------------

10.18    Forum Selection; Consent to Jurisdiction.        NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN ANY OTHER LOAN DOCUMENT, ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS,
THE L/C ISSUER OR THE CREDIT PARTIES IN CONNECTION HEREWITH OR THEREWITH SHALL
BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK, IN
NEW YORK COUNTY OR IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
NEW YORK OR IN THE STATE OF NEW JERSEY, IN ATLANTIC COUNTY OR IN THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. THE CREDIT PARTIES HEREBY
EXPRESSLY AND IRREVOCABLY SUBMIT TO THE PERSONAL JURISDICTION OF THE COURTS OF
THE STATES OF NEW YORK AND NEW JERSEY OF THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF NEW YORK AND THE DISTRICT OF NEW JERSEY AND FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREE TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. THE CREDIT PARTIES
HEREBY IRREVOCABLY APPOINT CT CORPORATION SYSTEM (THE “PROCESS AGENT”), WITH AN
OFFICE ON THE DATE HEREOF AT 1633 BROADWAY, NEW YORK, NEW YORK 10019, UNITED
STATES, AS THEIR AGENT TO RECEIVE, ON THE CREDIT PARTIES’ BEHALF AND ON BEHALF
OF THE CREDIT PARTIES’ PROPERTY, SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT
AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. SUCH
SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO THE
CREDIT PARTIES IN CARE OF THE PROCESS AGENT AT THE PROCESS AGENT’S ABOVE
ADDRESS, AND THE CREDIT PARTIES HEREBY IRREVOCABLY AUTHORIZE AND DIRECT THE
PROCESS AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF. AS AN ALTERNATIVE METHOD OF
SERVICE, THE CREDIT PARTIES FURTHER IRREVOCABLY CONSENT TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK OR THE STATE OF NEW JERSEY AT THE ADDRESS FOR
NOTICES SPECIFIED IN SECTION 10.02. THE CREDIT PARTIES HEREBY EXPRESSLY AND
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
THEY MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT A
CREDIT PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,

 

112



--------------------------------------------------------------------------------

ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, SUCH CREDIT PARTY HEREBY IRREVOCABLY WAIVES
TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

10.19    Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.19 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.20    USA PATRIOT Act Notice.  Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Credit Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

10.21    Designation as “Priority Payment Secured Obligations”.  All Secured
Obligations shall be “Priority Payment Secured Obligations” for purposes of and
as defined in the Senior Secured Indenture or any documents governing any other
Indebtedness outstanding pursuant to Section 7.03(b), if and to the extent that
such term (or any comparable term) is defined therein as providing specific
rights to certain holders of senior secured indebtedness.

10.22    No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Credit Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Credit Parties and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, (ii) each Credit Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each Credit Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the Loan Documents; (b) (i) the Administrative Agent
and each Arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Credit Parties or
any of their

 

113



--------------------------------------------------------------------------------

respective Affiliates, or any other Person and (ii) neither the Administrative
Agent nor any Arranger has any obligation to the Credit Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Credit Parties and their
respective Affiliates, and neither the Administrative Agent nor the Arrangers
has any obligation to disclose any of such interests to any Credit Party or any
of their respective Affiliates. To the fullest extent permitted by law, each
Credit Party hereby waives and releases any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.23    Electronic Execution of Assignments and Certain Other Documents.    The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.24    Gaming Boards.    Each Lender and the Administrative Agent agrees to
use its best efforts to cooperate with all Gaming Boards in connection with the
administration of their regulatory jurisdiction over the Credit Parties and
their Affiliates, including by providing in a timely manner such documents or
other information as may be requested by any such Gaming Board relating to the
Credit Parties or any of their Affiliates or to the Loan Documents. The Credit
Parties and each of their Affiliates hereby consents to any such disclosure by
the Lenders and Administrative Agent to any Gaming Board and releases such
parties from any liability for any such disclosure.

10.25    Gaming Regulations.    Notwithstanding anything herein to the contrary,
each party to this Agreement hereby acknowledges that the consummation of the
transactions contemplated by the Loan Documents and the enforcement of remedies
thereunder are subject to applicable Gaming Laws, including but not limited to
any licensing or qualification requirements imposed on the Lenders and the Loan
Parties thereby. Each Credit Party represents and warrants that it will use its
best efforts to obtain all requisite approvals necessary in connection with the
transactions contemplated hereby and in the other Loan Documents.

[Remainder of page intentionally left blank.]

 

114



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

MARINA DISTRICT FINANCE COMPANY,
INC., a New Jersey corporation By  

  /s/  Josh Hirsberg

Name:  Josh Hirsberg Title:    Vice President, Chief Financial Officer and
Treasurer

 

  

Amended and Restated    

Credit Agreement    



--------------------------------------------------------------------------------

MARINA DISTRICT DEVELOPMENT
COMPANY, LLC, a New Jersey limited liability
company By:   Marina District Development Holding Co.,
LLC, a New Jersey limited liability company Its:   Sole Member

 

By:  

Boyd Atlantic City, Inc., a New Jersey

corporation

Its:   Managing Member

 

By:  

       /s/ Josh Hirsberg

Name:  

   Josh Hirsberg

Title:  

    Vice President

 

  

Amended and Restated    

Credit Agreement    



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent By:  

/s/ Donald Schubert

Name:  

Donald Schubert

Title:  

Managing Director

 

  

Amended and Restated    

Credit Agreement    



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender, as Swing Line Lender and as L/C Issuer By:  

 /s/ Donald Schubert

Name:  

Donald Schubert

Title:  

Managing Director

 

  

Amended and Restated    

Credit Agreement    



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Justin Lien

Name:  

Justin Lien

Title:  

Director

 

  

Amended and Restated    

Credit Agreement    



--------------------------------------------------------------------------------

CREDIT SUISSE AG CAYMAN ISLANDS
BRANCH, as a Lender By:  

 /s/  John  D.  Toronto    /s/  Tyler  R.   Smith

Name:  

  John D. Toronto            Tyler  R. Smith

Title:  

 Authorized Signatory      Authorized Signatory

 

  

Amended and Restated    

Credit Agreement    



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ MaryKay Coyle

Name:  

 MaryKay Coyle

Title:  

Managing Director

 

 

By:  

  /s/ Anca Trifan

Name:  

Anca Trifan

Title:  

 Managing Director

 

 

  

Amended and Restated    

Credit Agreement    



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:  

 /s/ Mohammad Hasan

Name:  

 Mohammad Hasan

Title:  

  Vice President

 

  

Amended and Restated    

Credit Agreement    



--------------------------------------------------------------------------------

NOMURA CORPORATE FUNDING AMERICAS, as a Lender By:  

 /s/ Cari Mayer

Name:  

Cari Mayer

Title:  

  Managing Director

 

  

Amended and Restated    

Credit Agreement    